EXHIBIT 10-A

 

 

EXECUTION COPY

 

U.S. $1,500,000,000

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of November 3, 2005

 

Among

 

COLGATE-PALMOLIVE COMPANY

 

as Borrower

 

THE BANKS NAMED HEREIN

 

as Banks

 

BANK OF AMERICA, N.A.

BNP PARIBAS

HSBC BANK USA, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK, N.A.

 

as Co-Syndication Agents

 

CITIBANK, N.A.

 

as Administrative Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.

 

as Arranger



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS      SECTION 1.01. Certain
Defined Terms    1 SECTION 1.02. Computation of Time Periods    11 SECTION 1.03.
Accounting Terms    11 ARTICLE II      AMOUNTS AND TERMS OF THE ADVANCES     
SECTION 2.01. The A Advances    11 SECTION 2.02. Making the A Advances    11
SECTION 2.03. The B Advances    13 SECTION 2.04. Facility Fees    17 SECTION
2.05. Reduction of the Commitments    17 SECTION 2.06. Repayment of A Advances
   17 SECTION 2.07. Interest on A Advances    18 SECTION 2.08. Additional
Interest on Eurodollar Rate Advances    18 SECTION 2.09. Interest Rate
Determination    19 SECTION 2.10. Prepayments of A Advances    19 SECTION 2.11.
Increased Costs, Etc.    19 SECTION 2.12. Payments and Computations    21
SECTION 2.13. Taxes    22 SECTION 2.14. Sharing of Payments, Etc.    25 SECTION
2.15. Increase in the Aggregate Commitments    25 SECTION 2.16. Extension of
Termination Date    27 SECTION 2.17. Evidence of Debt    29 ARTICLE III     
CONDITIONS OF LENDING      SECTION 3.01. Condition Precedent to Effectiveness of
Section 2.01    29 SECTION 3.02. Conditions Precedent to Each A Borrowing,
Commitment Increase and Extension Date    30 SECTION 3.03. Conditions Precedent
to Each B Borrowing    31 SECTION 3.04. Determinations Under Section 3.01    31
ARTICLE IV      REPRESENTATIONS AND WARRANTIES      SECTION 4.01.
Representations and Warranties of the Borrower    31



--------------------------------------------------------------------------------

ARTICLE V      COVENANTS OF THE BORROWER      SECTION 5.01. Affirmative
Covenants    34 SECTION 5.02. Negative Covenants    36 ARTICLE VI      EVENTS OF
DEFAULT      SECTION 6.01. Events of Default    39 ARTICLE VII      THE
ADMINISTRATIVE AGENT      SECTION 7.01. Authorization and Action    41 SECTION
7.02. Reliance, Etc.    41 SECTION 7.03. Administrative Agent and Affiliates   
42 SECTION 7.04. Lender Credit Decision    42 SECTION 7.05. Indemnification   
42 SECTION 7.06. Successor Administrative Agent    43 ARTICLE VIII     
MISCELLANEOUS      SECTION 8.01. Amendments, Etc.    43 SECTION 8.02. Notices,
Etc.    44 SECTION 8.03. No Waiver; Remedies    44 SECTION 8.04. Costs,
Expenses, Etc.    44 SECTION 8.05. Right of Set-off    45 SECTION 8.06. Binding
Effect; Assignment by Borrower    45 SECTION 8.07. Assignments and
Participations    46 SECTION 8.08. Change of Control    48 SECTION 8.09.
Mitigation of Adverse Circumstances    49 SECTION 8.10. Governing Law    49
SECTION 8.11. Execution in Counterparts    49 SECTION 8.12. Jurisdiction, Etc.
   50 SECTION 8.13. Patriot Act Notification    50 SECTION 8.14. Waiver of Jury
Trial    51

 

ii



--------------------------------------------------------------------------------

Schedule I -   List of Applicable Lending Offices Schedule 4.01(f) -   Disclosed
Litigation Exhibit A-1 -   Form of A Note Exhibit A-2 -   Form of B Note Exhibit
B-1 -   Notice of A Borrowing Exhibit B-2 -   Notice of B Borrowing Exhibit C -
  Assignment and Acceptance Exhibit D -   Form of Opinion of Counsel for the
Borrower Exhibit E -   Form of Opinion of Counsel to the Agents Exhibit F -  
Form of Guaranty Exhibit G -   Form of Assumption Agreement

 

iii



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

 

Dated as of November 3, 2005

 

COLGATE-PALMOLIVE COMPANY, a Delaware corporation (the “Borrower”), the banks
and other financial institutions (the “Banks”) listed on the signature pages
hereof, Citigroup Global Markets Inc., as arranger, Bank of America, N.A., BNP
Paribas, HSBC Bank USA, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, and Citibank, N.A. (“Citibank”), as administrative agent
(the “Administrative Agent”) for the Lenders (as hereinafter defined), agree as
follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“A Advance” means an advance by a Lender to the Borrower as part of an A
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, each
of which shall be a “Type” of A Advance.

 

“A Borrowing” means a borrowing consisting of simultaneous A Advances of the
same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

 

“A Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.17 in substantially
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the A Advances made by such Lender.

 

“Administrative Agent’s Account” means the account of the Administrative Agent,
maintained by the Administrative Agent at Citibank, N.A. with its office at Two
Penns Way, New Castle, Delaware 19720, account no. 36852248, Attention: Bank
Loan Syndications.

 

“Advance” means an A Advance or a B Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

 

“Anniversary Date” means November 3, 2006 and November 3 in each succeeding
calendar year occurring during the term of this Agreement.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a B Advance,



--------------------------------------------------------------------------------

the office of such Lender notified by such Lender to the Borrower as its
Applicable Lending Office with respect to such B Advance.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Borrower and the Administrative
Agent, in substantially the form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.15(d).

 

“Assumption Agreement” has the meaning specified in Section 2.15(d)(ii).

 

“B Advance” means an advance by a Lender to the Borrower as part of a B
Borrowing resulting from the auction bidding procedure described in
Section 2.03.

 

“B Borrowing” means a borrowing consisting of simultaneous B Advances from each
of the Lenders whose offer to make one or more B Advances as part of such
borrowing has been accepted by the Borrower under the auction bidding procedure
described in Section 2.03.

 

“B Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from a B Advance made by
such Lender.

 

“B Reduction” has the meaning specified in Section 2.01.

 

“Bank” means any one of the Banks.

 

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time which rate per annum shall at all times be equal to the
highest of:

 

(a) the average of the rates of interest announced publicly by the Reference
Banks in New York, New York, from time to time, as their base or prime rate;

 

(b) 1/4 of one percent per annum above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if any
such date is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by the Reference Banks on the
basis of such rates reported by certificate of deposit dealers to and published
by the Federal Reserve Bank of New York or, if such publication shall be
suspended or terminated, on the basis of the average of the quotations for such
rates received by each Reference Bank from three New York certificate of deposit
dealers of recognized standing selected by it, in either case adjusted to the
nearest 1/16 of one percent; and

 

(c) 1/2 of 1% per annum above the Federal Funds Rate.

 

2



--------------------------------------------------------------------------------

“Base Rate Advance” means an A Advance which bears interest as provided in
Section 2.07(a).

 

“Borrowing” means an A Borrowing or a B Borrowing.

 

“Borrowing Subsidiary” has the meaning specified in Section 8.06(b).

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

“Change of Control” has the meaning specified in Section 8.08(b).

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Commitment Date” has the meaning specified in Section 2.15(b).

 

“Commitment Increase” has the meaning specified in Section 2.15(a).

 

“Consenting Lender” has the meaning specified in Section 2.16(b).

 

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities and (ii) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles of the Company and its consolidated subsidiaries, all as set forth
on the most recent balance sheet of the Company and its consolidated
subsidiaries prepared in accordance with generally accepted accounting
principles.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would, in accordance with generally accepted accounting
principles, be included with those of the Borrower in its consolidated financial
statements as of such date.

 

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than accounts payable
in the ordinary course of business), (iv) obligations as lessee under leases
which shall have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a

 

3



--------------------------------------------------------------------------------

creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

 

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance, as the
case may be, pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary a majority of the business of which
is conducted within the United States of America, or a majority of the
properties and assets of which are located within the United States of America,
except (i) any Subsidiary substantially all of the assets of which consist of
the securities of Subsidiaries which are not Domestic Subsidiaries, (ii) any
Subsidiary which is an FSC as defined in Section 922 of the Code and (iii) any
Subsidiary for any period during which an election under Section 936 of the Code
applies to such Subsidiary.

 

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law or Hazardous Materials or arising from alleged
injury or threat of injury to the environment including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to the environment or Hazardous
Materials and applicable to the Borrower or its Subsidiaries or any property
owned or operated by the Borrower or its Subsidiaries under the laws of the
jurisdiction where the Borrower or such Subsidiary or property is located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to

 

4



--------------------------------------------------------------------------------

Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility of the Borrower or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by the
Borrower or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any of its ERISA
Affiliates to make a payment to a Plan if the conditions for imposition of a
lien under Section 302(f)(1) of ERISA are satisfied; (f) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; or (g) the institution by the PBGC of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing (or, if such Borrowing
is a B Borrowing, equal to $1,000,000) and for a period equal to such Interest
Period. If the Telerate Markets Page 3750 (or any successor page) is
unavailable, the Eurodollar Rate for the Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Administrative Agent on the basis of applicable rates furnished to and received
by the Administrative Agent from the Reference Banks two Business Days before
the first day of such Interest Period, subject, however, to the provisions of
Section 2.09.

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an A Advance which bears interest as provided in
Section 2.07(b) or a B Advance which bears interest as provided in
Section 2.03(i) for a Quoted Margin Advance.

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means the $1,250,000,000 Five Year Credit Agreement
dated as of May 10, 2002, as amended, among the Borrower, the banks named
therein, Citibank, N.A., as Administrative Agent, Bank of America, N.A., BNP
Paribas, JPMorgan Chase Bank and Societe Generale, as co-syndication agents, and
Salomon Smith Barney Inc., as arranger.

 

“Extension Date” has the meaning specified in Section 2.16(b).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by each Reference Bank from three Federal funds brokers of
recognized standing selected by it.

 

“Guaranty” has the meaning specified in Section 8.06(b).

 

“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic,” or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or agency interpretation, policy or guidance and
applicable to the Borrower or its Subsidiaries or any property owned or operated
by the Borrower or its Subsidiaries under the laws of the jurisdiction where the
Borrower or such Subsidiary or property is located.

 

“Increase Date” has the meaning specified in Section 2.15(a).

 

“Increasing Lender” has the meaning specified in Section 2.15(b).

 

6



--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means, for each Advance (other than a Base Rate Advance)
comprising part of the same Borrowing, the period commencing on the date of such
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be 1, 2, 3 or 6 months or, if acceptable to all Lenders, 9 or 12 months in
the case of a Eurodollar Rate Advance, or in the case of a B Advance, such
period as the Borrower may select by notice received by the Administrative Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period; provided, however, that:

 

(i) the Borrower may not select any Interest Period which ends after the
Termination Date;

 

(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

 

(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Lenders” means the Banks listed on the signature pages hereof, each Assuming
Lender that shall become a party hereto pursuant to Section 2.15 or 2.16 and
each assignee that shall become a party hereto pursuant to Section 8.07 or
2.11(c).

 

“Lien” means any mortgage, lien, pledge, security interest, encumbrance or
charge of any kind, any conditional sale or other title retention agreement or
any lease in the nature thereof, provided that the term “Lien” shall not include
any lease involved in a Sale and Leaseback Transaction.

 

“Major Domestic Manufacturing Property” means any Principal Domestic
Manufacturing Property the net depreciated book value of which on the date as of
which the determination is made exceeds 3% of Consolidated Net Tangible Assets.

 

7



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Consolidated Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to perform its obligations under this Agreement, the Notes or any
Guaranty.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to its business
of rating long-term debt.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding three plan years made or accrued an obligation to make
contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and at least one Person other than the
Borrower and its ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-Consenting Lender” has the meaning specified in Section 2.16(b).

 

“Note” means an A Note or a B Note.

 

“Notice of A Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of B Borrowing” has the meaning specified in Section 2.03(b).

 

“Offer” has the meaning specified in Section 2.03(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Principal Domestic Manufacturing Property” means any building, structure or
facility (including the land on which it is located and the improvements and
fixtures constituting a part thereof) used primarily for manufacturing or
processing which is owned or leased by the Borrower or any of its Subsidiaries,
is located in the United States of America and the net depreciated book value of
which on the date as of which the determination is made exceeds 1% of
Consolidated Net Tangible Assets, except any such

 

8



--------------------------------------------------------------------------------

building, structure or facility which the Board of Directors of the Borrower by
resolution declares is not of material importance to the total business
conducted by the Borrower and its Subsidiaries as an entirety.

 

“Principal Domestic Subsidiary” means (i) each Subsidiary which owns or leases a
Principal Domestic Manufacturing Property, (ii) each Domestic Subsidiary the
consolidated net worth of which exceeds 3% of Consolidated Net Tangible Assets
(as set forth in the most recent financial statements referred to in
Section 4.01(e) or delivered pursuant to Section 5.01(e)(i) or (ii)), and
(iii) each Domestic Subsidiary of each Subsidiary referred to in the foregoing
clause (i) or (ii) except any such Subsidiary the accounts receivable and
inventories of which have an aggregate net book value of less than $5,000,000.

 

“Quoted Margin”, “Quoted Margin Advance”, “Quoted Rate” and “Quoted Rate
Advance” shall have the respective meanings specified in Section 2.03(b).

 

“Reference Banks” means Citibank, N.A. and JPMorgan Chase Bank, N.A.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Required Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the A Advances held by Lenders, or, if no
such principal amount is then outstanding, Lenders having more than 50% of the
Commitments (provided that, for purposes hereof, neither the Borrower, nor any
of its Affiliates, if a Lender, shall be included in (i) the Lenders holding
such amount of the A Advances or having such amount of the Commitments or
(ii) determining the aggregate unpaid principal amount of the A Advances or the
total Commitments).

 

“Restricted Property” means and includes (i) all Principal Domestic
Manufacturing Properties, (ii) all Securities issued by all Principal Domestic
Subsidiaries, and (iii) all inventories and accounts receivable of the Borrower
and its Principal Domestic Subsidiaries.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor to its business of rating long-term debt.

 

“Sale and Leaseback Transaction” means any arrangement directly or indirectly
providing for the leasing by the Borrower or any Principal Domestic Subsidiary
for a period in excess of three years of any Principal Domestic Manufacturing
Property which was sold or transferred by the Borrower or any Principal Domestic
Subsidiary more than 120 days after the acquisition thereof or the completion of
construction thereof, except any such arrangement solely between the Borrower
and a Principal Domestic Subsidiary or solely between Principal Domestic
Subsidiaries.

 

“SEC Reports” means (i) the Annual Report of the Borrower on form 10-K for the
year ended December 31, 2004 filed with the Securities and Exchange Commission,
(ii) the Borrower’s Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2005 and June 30, 2005 filed with the Securities and Exchange
Commission, and (iii) the

 

9



--------------------------------------------------------------------------------

Borrower’s current Reports on Form 8-K filed with the Securities and Exchange
Commission prior to the date hereof.

 

“Securities” of any corporation means and includes (i) all capital stock of all
classes of and all other equity interests in such corporation and all rights,
options or warrants to acquire the same, and (ii) all promissory notes,
debentures, bonds and other evidences of Debt of such corporation.

 

“Senior Funded Debt” of any Person means, as of the date of determination
thereof, all Debt of such Person which (i) matures by its terms more than one
year after the date as of which such determination is made (including any such
Debt which is renewable or extendable, or in effect renewable or extendable
through the operation of a revolving credit agreement or other similar
agreement, at the option of such Person for a period or periods ending more than
one year after the date as of which such determination is made), and (ii) is
not, by the terms of any instrument or instruments evidencing or securing such
Debt or pursuant to which such Debt is outstanding, expressly subordinated in
right of payment to any other Debt of such Person.

 

“Significant Subsidiary” means a Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of the
Securities and Exchange Commission, determined based upon the Borrower’s most
recent consolidated financial statements for the most recently completed fiscal
year as set forth in the Borrower’s Annual Report on form 10-K (or 10-K-A) filed
with the Securities and Exchange Commission.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and no Person other than the Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Subsidiary” means any corporation of which more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the Board of
Directors of such corporation (irrespective of whether or not at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the Borrower, by the Borrower and one or more
other Subsidiaries, or by one or more other Subsidiaries.

 

“Termination Date” means the earlier of (a) November 3, 2010, subject to the
extension thereof pursuant to Section 2.16, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.16 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

 

10



--------------------------------------------------------------------------------

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with generally accepted accounting principles, as in effect from time to time.

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The A Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make A Advances to the Borrower or a
Borrowing Subsidiary from time to time on any Business Day during the period
from the date hereof until the Termination Date in an aggregate amount not to
exceed at any time outstanding the amount set opposite such Lender’s name on the
signature pages hereof or, if such Lender has entered into an Assumption
Agreement, set forth for such Lender in such Assumption Agreement or, if such
Lender has entered into any Assignment and Acceptance, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.05 (such
Lender’s “Commitment”), provided that the aggregate amount of the Commitments of
the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the B Advances then outstanding and such deemed use of the
aggregate amount of the Commitments shall be applied to the Lenders ratably
according to their respective Commitments (such deemed use of the aggregate
amount of the Commitments being a “B Reduction”). Each A Borrowing shall be in
an aggregate amount not less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof (unless the aggregate amount of the unused
Commitments is less than $10,000,000, in which case such Borrowing shall be
equal to the aggregate amount of the unused Commitments) and shall consist of A
Advances of the same Type and having the same Interest Period made on the same
day by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, the Borrower may from time to time borrow,
prepay pursuant to Section 2.10 or 2.11(c) and reborrow under this Section 2.01.

 

SECTION 2.02 Making the A Advances. (a) Each A Borrowing shall be made on notice
given by the Borrower or a Borrowing Subsidiary, as the case may be, and
received by the Administrative Agent, which shall give prompt notice thereof to
each Lender by telecopier, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed A Borrowing in the case of
Eurodollar Rate Advances, or the same Business Day in the case of Base Rate
Advances. Each such notice of an A Borrowing (a “Notice of A Borrowing”) shall
be given by telecopier, confirmed immediately by hand or by mail, in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(i) date of such A Borrowing, (ii) Type of A Advances comprising such A
Borrowing, (iii) aggregate amount of such A Borrowing, and (iv) in the case of
an A Borrowing comprised of Eurodollar Rate Advances, the Interest Period for
each such A Advance. Upon fulfillment of the applicable

 

11



--------------------------------------------------------------------------------

conditions set forth in Article III, each Lender shall, before 12:00 noon (New
York City time) on the date of such A Borrowing, make available for the account
of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in immediately available funds, such Lender’s
ratable portion of such A Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will promptly make such funds available to
the Borrower at the Administrative Agent’s address referred to in Section 8.02.

 

(b) Anything in subsection (a) above to the contrary notwithstanding:

 

(i) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, the Administrative Agent shall immediately
notify the Borrower and each other Lender and the right of the Borrower and any
Borrowing Subsidiary to select Eurodollar Rate Advances for the portion of such
Borrowing advanced by the Lender which has provided the notice described above
or the portion of any subsequent Borrowing advanced by such Lender shall be
suspended until such Lender shall notify the Administrative Agent and the
Administrative Agent will notify the Borrower that the circumstances causing
such suspension no longer exist, and each such Advance shall be a Base Rate
Advance;

 

(ii) if no Reference Bank furnishes timely information to the Administrative
Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances
comprising any requested Borrowing, the Administrative Agent shall immediately
notify each Lender and the Borrower and the right of the Borrower and any
Borrowing Subsidiary to select Eurodollar Rate Advances for such Borrowing or
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Lenders and the Borrower that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and

 

(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Borrowing, the Administrative
Agent shall immediately notify the Borrower and each other Lender and the right
of the Borrower and any Borrowing Subsidiary to select Eurodollar Rate Advances
for such Borrowing or any subsequent Borrowing shall be suspended, and each
Advance comprising such Borrowing shall be a Base Rate Advance. The Lenders will
review regularly the circumstances causing such suspension, and as soon as such
circumstances no longer exist the Required Lenders will notify the
Administrative Agent and the Administrative Agent will notify the Borrower that
such suspension is terminated.

 

12



--------------------------------------------------------------------------------

(c) Each Notice of A Borrowing shall be irrevocable and binding on the Borrower
or Borrowing Subsidiary, as the case may be. In the case of any A Borrowing that
the related Notice of A Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower or Borrowing Subsidiary, as the case may be, shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of A Borrowing for such A Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding in any event
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the A Advance to be made by such Lender as part of such A Borrowing when
such A Advance, as a result of such failure, is not made on such date.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any A Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such A Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such A Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to A Advances comprising such
A Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s A Advance as part of such
A Borrowing for purposes of this Agreement.

 

(e) The failure of any Lender to make the A Advance to be made by it as part of
any A Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its A Advance on the date of such A Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the A Advance
to be made by such other Lender on the date of any A Borrowing.

 

SECTION 2.03. The B Advances. (a) Each Lender severally agrees that the Borrower
or a Borrowing Subsidiary, as the case may be, may request B Borrowings under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring 10 days prior to the Termination Date,
in the manner set forth below; provided that, following the making of each B
Borrowing, the aggregate amount of the Advances then outstanding shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any B Reduction).

 

(b) The Borrower or a Borrowing Subsidiary, as the case may be, may request a B
Borrowing under this Section 2.03 by delivering to the Administrative Agent, by
telecopier, confirmed immediately by hand or by mail, a notice of a B Borrowing
(a “Notice of B Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying:

 

(i) the date and aggregate amount of the proposed B Borrowing (which shall not
be less than $25,000,000 or an integral multiple of $5,000,000 in excess
thereof; provided that if the aggregate amount of the unused Commitments is less
than $25,000,000, the amount of such proposed Borrowing shall be equal to the
aggregate amount of the unused Commitments),

 

13



--------------------------------------------------------------------------------

(ii) whether each Lender should quote (x) a rate of interest (a “Quoted Rate”)
to be the entire rate applicable to the proposed B Advance (a “Quoted Rate
Advance”) or (y) a marginal per annum rate (a “Quoted Margin”) to be added to or
subtracted from the Eurodollar Rate for an Interest Period equal to the term of
the proposed B Borrowing (a “Quoted Margin Advance”),

 

(iii) the maturity date for repayment of each B Advance to be made as part of
such B Borrowing (which maturity date may not be earlier than the date occurring
one week after the date of such B Borrowing and may not be later than the
Termination Date),

 

(iv) the interest payment date or dates relating thereto, and

 

(v) any other terms to be applicable to such B Borrowing,

 

not later than 10:00 A.M. (New York City time) (A) at least one Business Day
prior to the date of the proposed B Borrowing, in the case of a Quoted Rate
Advance and (B) at least five Business Days prior to the date of the proposed
B Borrowing, in the case of a Quoted Margin Advance. The Administrative Agent
shall in turn promptly notify each Lender of each request for a B Borrowing
received by it from the Borrower or a Borrowing Subsidiary, as the case may be,
by sending such Lender a copy of the related Notice of B Borrowing.

 

(c) Each Lender may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more B Advances to the Borrower or Borrowing Subsidiary, as
the case may be, as part of such proposed B Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by delivering written
notice (an “Offer”) to the Administrative Agent (which shall give prompt notice
thereof to the Borrower or Borrowing Subsidiary, as the case may be) before
9:30 A.M. (New York City time) on the date of such proposed B Borrowing, in the
case of a Quoted Rate Advance and before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed B Borrowing, in the case of a
Quoted Margin Advance, specifying (x) the minimum amount and maximum amount of
each B Advance which such Lender would be willing to make as part of such
proposed B Borrowing (which amounts may, subject to the proviso to
Section 2.03(a), exceed such Lender’s Commitment, if any), (y) a Quoted Rate or
a Quoted Margin therefor (as requested by the Notice of B Borrowing) and
(z) such Lender’s Applicable Lending Office with respect to such B Advance;
provided that if the Administrative Agent in its capacity as a Lender shall, in
its sole discretion, elect to make any such Offer, it shall notify the Borrower
of such Offer at least 30 minutes before the time and on the date on which
notice of such election is to be given to the Administrative Agent by the other
Lenders. If any Lender shall elect not to make an Offer, such Lender shall so
notify the Administrative Agent before the time and on the date on which notice
of such election is to be given to the Administrative Agent by the other
Lenders, and such Lender shall not be obligated

 

14



--------------------------------------------------------------------------------

to, and shall not, make any B Advance as part of such B Borrowing; provided that
the failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any B Advance as part of such proposed B Borrowing.

 

(d) The Borrower or Borrowing Subsidiary, as the case may be, shall, in turn,
(A) before 10:30 A.M. (New York City time) on the date of such proposed
B Borrowing, in the case of a Quoted Rate Advance and (B) before 11:00 A.M. (New
York City time) three Business Days before the date of such proposed B
Borrowing, in the case of a Quoted Margin Advance, either

 

(i) cancel such B Borrowing by giving the Administrative Agent notice to that
effect, and such B Borrowing shall not be made, or

 

(ii) accept one or more of the Offers made by any Lender or Lenders pursuant to
paragraph (c) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each B Advance to be made by each Lender
as part of such B Borrowing (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, offered to the
Borrower or Borrowing Subsidiary, as the case may be, by the Administrative
Agent on behalf of such Lender for such B Advance in such Lender’s notice given
pursuant to subsection (c) above), and such notice shall reject any remaining
Offers made by Lenders pursuant to subsection (c) above, provided that (x) the
Borrower or Borrowing Subsidiary, as the case may be, shall not accept Offers
for an aggregate principal amount of B Advances in excess of the aggregate
principal amount stated in the Notice of B Borrowing, (y) the Borrower or
Borrowing Subsidiary, as the case may be, shall not accept any Offer unless all
Offers specifying a lower Quoted Rate or Quoted Margin, as the case may be, are
also accepted, and (z) if all Offers specifying the same Quoted Rate or Quoted
Margin, as the case may be, are not accepted in full, the Borrower or Borrowing
Subsidiary, as the case may be, shall apportion its acceptances among such
Offers in proportion to the respective principal amounts of such Offers
(rounded, where necessary, to the nearest $1,000,000).

 

(iii) If the Borrower notifies the Administrative Agent that such B Borrowing is
cancelled pursuant to paragraph (d)(i) above, the Administrative Agent shall
give prompt notice thereof to the Lenders and such B Borrowing shall not be
made.

 

(e) If the Borrower accepts one or more of the Offers, the Administrative Agent
shall in turn promptly (but in any event, not later than 11:30 A.M. on such
date) notify (A) each Lender that has made an Offer, of the date and aggregate
amount of such B Borrowing and whether or not any Offer made by such Lender has
been accepted by the Borrower, (B) each Lender that is to make a B Advance as
part of such B Borrowing, of the amount of each B Advance to be made by such
Lender as part of such B Borrowing, and (C) each Lender that is to make a B
Advance as part of such B Borrowing, upon receipt, that the Administrative Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a B Advance as part of
such B Borrowing shall, before 12:00 noon (New York City time) on the date of
such B Borrowing specified in the notice received from the Administrative Agent
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Administrative Agent pursuant to
clause (C) of

 

15



--------------------------------------------------------------------------------

the preceding sentence, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
immediately available funds, such Lender’s portion of such B Borrowing. Upon
fulfillment of the applicable conditions set forth in Article III and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds promptly available to the Borrower at the Administrative Agent’s
address referred to in Section 8.02. Promptly after each B Borrowing the
Administrative Agent will notify each Lender of the amount of the B Borrowing,
the consequent B Reduction and the dates upon which such B Reduction commenced
and will terminate.

 

(f) If the Borrower notifies the Administrative Agent that it accepts one or
more of the Offers made by any Lender or Lenders pursuant to paragraph (d)(ii)
above, such notice of acceptance shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of B Borrowing for such B
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding in any event loss of anticipated profits), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the B Advance to be made by such
Lender as part of such B Borrowing when such B Advance, as a result of such
failure, is not made on such date.

 

(g) Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (h) below, and reborrow under this Section 2.03, provided
that a B Borrowing shall not be made within three Business Days of the date of
any other B Borrowing.

 

(h) The Borrower shall repay to the Administrative Agent for the account of each
Lender that has made a B Advance, or for the account of each other holder of a B
Note, on the maturity date of such B Advance (such maturity date being that
specified by the Borrower for repayment of such B Advance in the related Notice
of B Borrowing and provided in the B Note evidencing such B Advance), the then
unpaid principal amount of such B Advance. The Borrower shall have no right to
prepay any principal amount of any B Advance without the consent of the Lender
that made such B Advance.

 

(i) The Borrower shall pay interest on the unpaid principal amount of each B
Advance from the date of such B Advance to the date the principal amount of such
B Advance is repaid in full, at (x) the Quoted Rate, in the case of a Quoted
Rate Advance, and (y) at the sum of the Eurodollar Rate for the Interest Period
of such B Advance plus the Quoted Margin, in the case of a Quoted Margin
Advance, in each case as specified for such B Advance by the Lender making such
B Advance in its Offer with respect thereto, payable on the interest payment
date or dates specified by the Borrower for such B Advance in the related Notice
of B Borrowing and set forth in the B Note evidencing such B Advance.

 

(j) The indebtedness of the Borrower resulting from each B Advance made to the
Borrower as part of a B Borrowing shall be evidenced by a separate B Note of the
Borrower payable to the order of the Lender making such B Advance.

 

16



--------------------------------------------------------------------------------

(k) Upon delivery of each Notice of B Borrowing, the Borrower shall pay a
non-refundable fee to the Administrative Agent for its own account in such
amount as shall have been agreed to in writing by the Borrower and the
Administrative Agent.

 

SECTION 2.04. Facility Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the
average daily amount of such Lender’s Commitment (whether or not used), accruing
from the date on which this Agreement becomes fully executed in the case of each
Bank and from the effective date specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date, payable on the last day of each
March, June, September and December during the term of such Lender’s Commitment,
commencing December 31, 2005, and on the Termination Date, computed from time to
time at the rates per annum set forth below under the heading Facility Fee
opposite the higher of the ratings then applicable to the Borrower’s long-term
senior unsecured debt as published by S&P and Moody’s:

 

Moody’s

--------------------------------------------------------------------------------

        S&P


--------------------------------------------------------------------------------

  

Facility

Fee

--------------------------------------------------------------------------------

 

Aa2 or above

   or    AA or above    0.040 %

Aa3 or above

   or    AA-or above    0.045 %

A1 or above

   or    A+ or above    0.055 %

Lower than above or not rated

             0.065 %

 

(b) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

 

SECTION 2.05. Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole all of the Commitments or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount which is less than the aggregate principal amount of the Advances then
outstanding, and provided further that each partial reduction (other than a
reduction pursuant to Section 2.11) shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

SECTION 2.06. Repayment of A Advances. The Borrower or Borrowing Subsidiary, as
the case may be, shall repay to the Administrative Agent for the ratable account
of the Lenders on the Termination Date the unpaid principal amount of each A
Advance made to the Borrower or Borrowing Subsidiary.

 

17



--------------------------------------------------------------------------------

SECTION 2.07. Interest on A Advances. The Borrower or Borrowing Subsidiary, as
the case may be, shall pay interest on the unpaid principal amount of each A
Advance made by each Lender to the Borrower or Borrowing Subsidiary, as the case
may be, from the date of such A Advance until such principal amount shall be
paid in full, at the following rates per annum:

 

(a) Base Rate Advances. If such A Advance is a Base Rate Advance, a rate per
annum equal at all times to the Base Rate in effect from time to time, payable
quarterly on the last day of each March, June, September, and December during
such period and on the date such Base Rate Advance shall be paid in full;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 1% per annum above the Base
Rate in effect from time to time.

 

(b) Eurodollar Rate Advances. If such A Advance is a Eurodollar Rate Advance, a
rate per annum equal during the Interest Period for such A Advance to the sum of
the Eurodollar Rate for such Interest Period plus the per annum rate equal from
time to time to the rate set forth below opposite the higher of the ratings then
applicable to the Borrower’s long-term senior unsecured debt as published by S&P
and Moody’s:

 

Moody’s

--------------------------------------------------------------------------------

        S&P


--------------------------------------------------------------------------------

   Rate


--------------------------------------------------------------------------------

 

Aa2 or above

   or    AA or above    0.110 %

Aa3 or above

   or    AA-or above    0.130 %

A1 or above

   or    A+ or above    0.145 %

Lower than above or not rated

             0.185 %

 

payable on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day which occurs during such
Interest Period every three months from the first day of such Interest Period;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal to (x) until the end of the then current
Interest Period, 1% per annum above the rate per annum required to be paid on
such A Advance immediately prior to the date on which such amount became due,
and (y) thereafter, 1% per annum above the Base Rate in effect from time to
time.

 

SECTION 2.08. Additional Interest on Eurodollar Rate Advances. The Borrower or
Borrowing Subsidiary, as the case may be, shall pay to each Lender, so long as
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender to
the Borrower or Borrowing Subsidiary, as the case may be, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and the Borrower or
Borrowing Subsidiary, as the case may be, shall be notified of such additional
interest.

 

18



--------------------------------------------------------------------------------

SECTION 2.09. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining the Base Rate from time to time in effect and each Eurodollar Rate,
as applicable.

 

(b) The Administrative Agent shall give prompt notice to the Borrower or
Borrowing Subsidiary and the Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.03(i)(y) or Section 2.07,
and the rate, if any, furnished by the Reference Banks for the purpose of
determining the interest rate.

 

(c) If no Reference Bank furnishes timely information to the Administrative
Agent for determining the Base Rate in effect from time to time when Base Rate
Advances are outstanding, the Administrative Agent shall immediately give notice
to each Lender and the Required Lenders shall immediately designate an
additional Reference Bank for the purpose of determining the Base Rate, but such
designation shall terminate if a replacement Reference Bank is nominated and
approved as provided in the following sentence. Whenever a Reference Bank either
ceases to be a Lender or repeatedly fails to give timely information to the
Administrative Agent for determining the Base Rate or the Eurodollar Rate, the
Administrative Agent will give prompt notice thereof to the Lenders and will
nominate another Lender to replace such Reference Bank, and such Lender shall,
if approved by the Required Lenders and the Borrower, replace such Reference
Bank.

 

SECTION 2.10. Prepayments of A Advances. The Borrower or Borrowing Subsidiary,
as the case may be, may, upon notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given, or if the Borrower or Borrowing Subsidiary, as the case may be,
is required to prepay any A Advance pursuant to Section 2.11(c) hereof, the
Borrower or Borrowing Subsidiary, as the case may be, shall, prepay the
outstanding principal amounts of the A Advances comprising part of the same A
Borrowing in whole or ratably in part (provided that with regard to prepayments
made pursuant to Section 2.11(c), the Borrower or such Borrowing Subsidiary
shall be required to prepay only the outstanding principal amounts of the A
Advances owing to the Lender or Lenders affected by Section 2.11(c)), together
with accrued interest to the date of such prepayment on the principal amount
prepaid, and the losses, costs and expenses, if any, payable pursuant to
Section 8.04(c). Such notice shall be received by the Administrative Agent not
later than 11:00 A.M. (New York City time), on the third Business Day prior to
the date of the proposed prepayment in the case of Eurodollar Rate Advances, or
on the Business Day prior to such date in the case of Base Rate Advances. Except
for prepayments made pursuant to Section 2.11(c), each partial prepayment shall
be in an aggregate principal amount not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, and any partial prepayment of any
Eurodollar Rate Advances shall not leave outstanding less than $10,000,000
aggregate principal amount of such A Advances comprising part of any A
Borrowing.

 

SECTION 2.11. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements, in the case of Eurodollar Rate Advances, included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the costs to any Lender of agreeing to make or
making,

 

19



--------------------------------------------------------------------------------

funding or maintaining Eurodollar Rate Advances, then the Borrower shall from
time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased costs for a period beginning not more than 90 days prior to such
demand. A certificate as to the amount of such increased cost submitted to the
Borrower and the Administrative Agent by such Lender, setting forth in
reasonable detail the calculation of the increased costs, shall be conclusive
and binding for all purposes, absent manifest error.

 

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender which decreases such Lender’s return on its capital
(after taking into account any changes in the Eurodollar Rate and Eurodollar
Rate Reserve Percentage) and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder, such
compensation to cover a period beginning not more than 90 days prior to such
demand. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender, setting forth in reasonable detail the
calculation of the amount required to be paid hereunder, shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Within 30 days after the receipt of (A) notice from a Lender as described in
Section 2.02(b)(i), or (B) a demand for compensation from a Lender under
subsection (a) or (b) above, the Borrower may, by at least three Business Days’
notice to the Administrative Agent, terminate the Commitment (in whole but not
in part) of any Lender which has provided such notice under Section 2.02(b)(i),
or demanded compensation under subsection (a) or (b) above in an amount
(expressed as a percentage per annum of its unused Commitment) which exceeds the
compensation demanded by any other Lender, provided that (i) the Borrower shall
first pay to the Administrative Agent for the account of such Lender all
compensation required to be paid under subsection (a) or (b) above accrued to
the termination date of such Commitment, (ii) the Borrower shall first prepay
all outstanding A Advances owing to such Lender in accordance with the
provisions of Section 2.10 hereof, (iii) the Borrower shall not terminate the
Commitment of any Lender under this subsection unless it also terminates the
Commitment of all other Lenders providing similar notice to the Administrative
Agent under Section 2.02(b)(i) or demanding compensation at a rate equal to or
higher than that demanded by such Lender under subsection (a) or (b) above, and
(iv) the Borrower shall not take any action under this subsection which would
reduce the aggregate of the Commitments below the aggregate of the Advances
outstanding. Effective with such termination, the Borrower may substitute for
such Lender one or more other banks or entities which will assume the Commitment
and other obligations hereunder of such terminated Lender or Lenders, and will
become a Lender or Lenders hereunder upon executing an Assumption Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 2.12. Payments and Computations.

 

(a) The Borrower or Borrowing Subsidiary, as the case may be, shall make each
payment hereunder and under any Notes not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in immediately available funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.03, 2.11, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied according to the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.15 or an extension of the Termination Date pursuant to Section 2.16,
and upon the Administrative Agent’s receipt of such Lender’s Assumption
Agreement and recording of the information contained therein in the Register,
from and after the applicable Increase Date or Extension Date, as the case may
be, the Administrative Agent shall make all payments hereunder and under any
Notes issued in connection therewith in respect of the interest assumed thereby
to the Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under any Notes in respect of the interest assigned thereby to the Lender’s
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b) Each of the Borrower and any Borrowing Subsidiary hereby authorizes each
Lender, if and to the extent payment owed to such Lender is not made when due
hereunder or under any Note held by such Lender, to charge from time to time
against any or all of the Borrower’s or such Borrowing Subsidiary’s, as the case
may be, accounts with such Lender any amount so due.

 

(c) All computations of interest based on clause (a) of the definition of “Base
Rate” shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on clause
(b) of the definition of “Base Rate”, the Eurodollar Rate, a Quoted Rate or the
Federal Funds Rate and of commitment fees and facility fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, commitment fee or facility
fee, as the case may be; provided, however, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to

 

21



--------------------------------------------------------------------------------

be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.13. Taxes. (a) Subject to subsection (f) below, any and all payments
hereunder or under any A Notes shall be made, in accordance with Section 2.12,
(i) if made by the Borrower, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings of the United States of America or any state thereof or political
subdivision of any of them or any other jurisdiction from or through which the
Borrower elects to make such payment, and all liabilities with respect thereto,
and (ii) if made by a Borrowing Subsidiary, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings of any jurisdiction within which it is organized or does
business or is managed or controlled or has its head or principal office or from
or through which such Borrowing Subsidiary elects to make such payment, and all
liabilities with respect thereto, excluding (w) in the case of each Lender and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by any jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or, as to the United
States of America or any state thereof or any political subdivision of any of
them, is doing business or any political subdivision thereof and by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (x) in the case of each Lender and the Administrative
Agent, any income tax or franchise tax imposed on it by a jurisdiction (except
the United States of America or any state thereof or any political subdivision
of any of them) as a result of a connection between such jurisdiction and such
Lender or the Administrative Agent (as the case may be) (other than as a result
of such Lender’s or the Administrative Agent’s having entered into this
Agreement, performing hereunder or enforcing this Agreement), (y) any payment of
tax which the Borrower is obliged to make pursuant to Section 159 of the Income
and Corporation Taxes Act 1970 of the United Kingdom (or any re-enactment or
replacement thereof) on behalf of a Lender which is resident for tax purposes in
the United Kingdom but is not recognized as a bank by H.M. Inland Revenue and
(z) Other Taxes as defined in subsection (b) below, (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Person shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any A
Note to any Lender or the Administrative Agent, (i) the sum payable shall be
increased by the Borrower or applicable Borrowing Subsidiary as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13) such Lender or the
Administrative Agent (as

 

22



--------------------------------------------------------------------------------

the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower or such Borrowing Subsidiary
shall make such deductions and (iii) the Borrower or such Borrowing Subsidiary
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

 

(b) In addition, the Borrower or the Borrowing Subsidiary shall pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any A Notes or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any A Notes (hereinafter referred to as
“Other Taxes”). Each Bank and the Administrative Agent represents that at the
date of this Agreement it is not aware of any Other Taxes applicable to it. Each
Lender and the Administrative Agent agrees to notify the Borrower or such
Borrowing Subsidiary on becoming aware of the imposition of any such Other
Taxes.

 

(c) The Borrower or the Borrowing Subsidiary will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.13) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses not attributable to acts or omissions of any
party other than the Borrower or such Borrowing Subsidiary) arising therefrom or
with respect thereto. This indemnification shall be paid within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.

 

(d) As soon as practicable after the date of any payment of Taxes (other than
Taxes of the United States of America or any state thereof or political
subdivision of any of them), the Borrower or the Borrowing Subsidiary will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof (if any
such receipt is reasonably available), other evidence of such payment or, if
neither a receipt nor other evidence is available, a statement by the Borrower
or such Borrowing Subsidiary confirming payment thereof.

 

(e) Each Lender and the Administrative Agent will, from time to time as
requested by the Borrower or the Borrowing Subsidiary in writing, provide the
Borrower or the Borrowing Subsidiary with any applicable forms, completed and
signed, that may be required by the tax authority of a jurisdiction in order to
certify such Lender’s or the Administrative Agent’s exemption from or applicable
reduction in any applicable Taxes of such jurisdiction with respect to any and
all payments that are subject to such an exemption or reduction to be made to
such Lender or the Administrative Agent hereunder and under any A Notes, if the
Lender or the Administrative Agent is entitled to such an exemption or
reduction.

 

(f) Notwithstanding anything contained herein to the contrary, the Borrower or
the Borrowing Subsidiary shall not be required to pay any additional amounts
pursuant to this Section on account of any Taxes of, or imposed by, the United
States, to any Lender or the Administrative Agent (as the case may be) which is
not entitled on the date on which it signed this Agreement (or, in the case of
an assignee of a Lender, on the date on which the assignment to it became
effective or, in the case of any Assuming Lender, on the date it signs the
applicable Assumption Agreement), to submit Form W-8BEN or Form W-8ECI or a
certification that it is a

 

23



--------------------------------------------------------------------------------

corporation or other entity organized in or under the laws of the United States
or a state thereof, so as to establish a complete exemption from such Taxes with
respect to all payments hereunder and under any A Notes. For any period with
respect to which a Lender has failed to provide the Borrower or the
Administrative Agent with the appropriate form or certificate pursuant to
Section 2.13(f) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form or certificate
originally was required to be provided), or with respect to which any
representation or certification on any such form or certificate is, or proves to
be, materially incorrect, false or misleading when so made, such Lender shall
not be entitled to receive additional amounts or indemnification under this
Section 2.13 with respect to Taxes imposed by the United States and such Lender
shall indemnify and reimburse the Borrower for any Taxes or Other Taxes which
were required to be withheld but which were not withheld as a result of such
Lender’s failure to provide the appropriate form or certificate of such Lender’s
materially incorrect, false or misleading representations or certifications and
for which the Borrower or such Borrowing Subsidiary subsequently is required to
account, and does account, to the United States tax authorities; provided that
if a Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps (at such Lender’s
cost and expense) as such Lender shall reasonably request to assist such Lender
to recover such Taxes.

 

(g) At the request of a Borrower or a Borrowing Subsidiary, any Lender claiming
any additional amounts payable pursuant to this Section 2.13 shall use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts which may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
The Borrower or such Borrowing Subsidiary shall reimburse such Lender for the
Borrower’s or such Borrowing Subsidiary’s equitable share of such Lender’s
reasonable expenses incurred in connection with such change or in considering
such a change.

 

(h) In the event that the Borrower makes an additional payment under
Section 2.13(a) or 2.13(c) for the account of any Lender and such Lender, in its
sole opinion, determines that is has finally and irrevocably received a refund
of any tax paid or payable by it in respect of or calculated with reference to
the deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it determines that it can do so without prejudice to
the retention of the amount of such refund, pay to the Borrower such amount as
such Lender shall, in its sole opinion, have determined is attributable to such
deduction of withholding and will leave such Lender (after such payment) in no
worse position than it would have been had the Borrower not been required to
make such deduction or withholding. Nothing contained herein shall (i) interfere
with the right of a Lender to arrange its tax affairs in whatever manner it
thinks fit or (ii) oblige any Lender to claim any refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other refund to which it may be
entitled.

 

(i) Without prejudice to the survival of any other agreement of the Borrower and
its Borrowing Subsidiaries hereunder, the agreements and obligations of the
Borrower and its

 

24



--------------------------------------------------------------------------------

Borrowing Subsidiaries contained in this Section 2.13 shall survive the payment
in full of principal and interest hereunder and under any A Notes, provided,
however, that the Borrower or such Borrowing Subsidiary has received timely
notice of the assertion of any Taxes or Other Taxes in order for it to contest
such Taxes or Other Taxes to the extent permitted by law.

 

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the A Advances (whether for principal, interest,
fees or otherwise) made by it (other than pursuant to Section 2.08, 2.11 or
2.13) in excess of its ratable share of payments on account of the A Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the A Advances made by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them, provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each of the
Borrower and any Borrowing Subsidiary agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.14 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower or such Borrowing Subsidiary, as
the case may be, in the amount of such participation.

 

SECTION 2.15. Increase in the Aggregate Commitments.

 

(a) The Borrower may, at any time but in any event not more than twice in any
calendar year prior to the Termination Date, by notice to the Administrative
Agent, request that the aggregate amount of the Commitments be increased by an
amount of $10,000,000 or an integral multiple of $10,000,000 in excess thereof
(each a “Commitment Increase”) to be effective as of a date that is at least 45
days prior to the scheduled Termination Date (without giving effect to the
proviso contained in the definition thereof) then in effect (the “Increase
Date”) as specified in the related notice to the Administrative Agent; provided,
however, that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $2,000,000,000 and (ii) the applicable conditions precedent set
forth in Section 3.02 shall have been satisfied as of the date of such request
and as of the applicable Increase Date.

 

(b) The Administrative Agent shall promptly notify the Lenders, if any,
identified by the Borrower of a request by the Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Commitments (the “Commitment Date”).
Each Lender so identified by the Borrower that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) shall give written
notice to the Administrative Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If such Lenders notify
the Administrative Agent that they

 

25



--------------------------------------------------------------------------------

are willing to increase the amount of their respective Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among such Lenders willing
to participate therein in such amounts as are agreed between the Borrower and
the Administrative Agent.

 

(c) If the Borrower shall have requested any of the Lenders to participate in
any Commitment Increase, promptly following each Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Commitment
Increase. If the aggregate amount by which the Lenders are willing to
participate in any requested Commitment Increase on any such Commitment Date is
less than the requested Commitment Increase, or if the Borrower shall elect not
to request that any of the Lenders participate in such Commitment Increase, then
the Borrower may extend offers to one or more financial institutions reasonably
acceptable to the Administrative Agent to participate in such Commitment
Increase or any portion of the requested Commitment Increase that has not been
committed to by the Lenders, if any, so invited to increase Commitments pursuant
to Section 2.15(b) as of the applicable Commitment Date; provided, however, that
the Commitment of each such institution shall be in an amount of not less than
$10,000,000.

 

(d) On each Increase Date, each institution that accepts an offer to participate
in a requested Commitment Increase in accordance with Section 2.15(c) (each such
institution and each Person that agrees to an extension of the Termination Date
in accordance with Section 2.16(c), an “Assuming Lender”) shall become a Lender
party to this Agreement as of such Increase Date and the Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.15(b)) as of such Increase Date; provided, however, that
the Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

 

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Finance Committee of such Board approving the Commitment
Increase and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in substantially the form of Exhibit D hereto;

 

(ii) an assumption agreement from each Assuming Lender, substantially in the
form of Exhibit G hereto (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Borrower and the
Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

 

26



--------------------------------------------------------------------------------

SECTION 2.16. Extension of Termination Date. (a) At least 30 days but not more
than 60 days prior to the next Anniversary Date, the Borrower, by written notice
to the Administrative Agent, may request an extension of the Termination Date in
effect at such time by one calendar year from its then scheduled expiration. The
Administrative Agent shall promptly notify each Lender of such request, and each
Lender shall in turn, in its sole discretion, not later than 15 days after the
date of such extension request, notify the Borrower and the Administrative Agent
in writing as to whether such Lender will consent to such extension. If any
Lender shall fail to notify the Administrative Agent and the Borrower in writing
of its consent to any such request for extension of the Termination Date within
15 days after the date of such extension request, such Lender shall be deemed to
be a Non-Consenting Lender with respect to such request. The Administrative
Agent shall notify the Borrower not later than 10 days prior to such next
Anniversary Date of the decision of the Lenders regarding the Borrower’s request
for an extension of the Termination Date.

 

(b) If all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.16, the Termination Date in effect at such
time shall, effective as at such next Anniversary Date (the “Extension Date”),
be extended for one calendar year; provided that on each Extension Date, the
applicable conditions precedent set forth in Section 3.02 shall have been
satisfied. If Lenders holding more than 50% of the Commitments, but less than
all of the Lenders, consent in writing to any such request in accordance with
subsection (a) of this Section 2.16, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.16
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.16 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.13 and 8.04, and its
obligations under Section 7.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.

 

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.16, the Borrower may arrange for one or more
Consenting Lenders or other Persons as Assuming Lenders (x) to assume, effective
as of the Extension Date or such other date as may be agreed among the Borrower,
the Non-Consenting Lender, such Consenting Lenders or Persons and the
Administrative Agent, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender and (y) to accept, effective as of the Extension Date or such later date
as any Assuming Lender executes and delivers an Assumption Agreement, the
Termination Date applicable to Consenting Lenders; provided, however, that the
amount of the Commitment of any such Assuming Lender as a result of such
substitution shall in no event be less than $10,000,000 unless the amount of the
Commitment of such Non-Consenting Lender is less than $10,000,000,

 

27



--------------------------------------------------------------------------------

in which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

 

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, owing to such Non-Consenting Lender plus (B) any accrued but
unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

 

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

 

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.13 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Administrative Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Administrative Agent (acting reasonably) as to the increase in the
amount of its Commitment and (C) each Non-Consenting Lender being replaced
pursuant to this Section 2.16 shall have delivered to the Administrative Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

(d) If Lenders holding more than 50% of the Commitments (before giving effect to
any assignments pursuant to subsection (c) of this Section 2.16) consent in a
writing delivered to the Administrative Agent to a requested extension (whether
by execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Administrative Agent shall so
notify the Borrower, and, so long as the applicable conditions precedent set
forth in Section 3.02 shall have been satisfied as of such Extension Date, or
shall occur as a consequence thereof, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.16, and all references in this Agreement, and in any Notes to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Administrative Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) of the
extension of the scheduled Termination Date in effect immediately prior thereto

 

28



--------------------------------------------------------------------------------

and shall thereupon record in the Register the relevant information with respect
to each such Consenting Lender and each such Assuming Lender.

 

SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each A Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of A Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Administrative Agent) to the effect that an A Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the A Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender an A Note payable to the order of such Lender in a principal amount up to
the Commitment of such Lender.

 

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

ARTICLE III

CONDITIONS OF LENDING

 

SECTION 3.01. Condition Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Closing Date”) on which the Administrative Agent shall have received, on or
before the Closing Date, the following, each dated such date, in form and
substance reasonably satisfactory to each Lender:

 

(a) If requested by such Lender pursuant to Section 2.17, an A Note and, if
applicable, a B Note payable to the order of such Lender.

 

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes and each Guaranty, and of all
documents

 

29



--------------------------------------------------------------------------------

evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.

 

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

 

(d) A certificate of a duly authorized officer of the Borrower certifying that
the representations and warranties contained in Section 4.01 are correct in all
material respects, on and as of such date (before and after giving effect to any
Borrowing on such date and the application of the proceeds therefrom), as though
made on and as of such date, and that no event has occurred and is continuing
(or would result from any such Borrowing or application of the proceeds thereof)
which constitutes an Event of Default or would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.

 

(e) A favorable opinion of Sidley Austin Brown & Wood LLP, special counsel for
the Borrower, substantially in the form of Exhibit D hereto.

 

(f) A favorable opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, substantially in the form of Exhibit E hereto.

 

(g) Evidence of the termination of the Commitments under the Existing Credit
Agreement.

 

SECTION 3.02. Conditions Precedent to Each A Borrowing, Commitment Increase and
Extension Date. The obligation of each Lender to make an A Advance on the
occasion of each A Borrowing (including the initial A Borrowing), each
Commitment Increase and each extension of the Commitments pursuant to
Section 2.16 shall be subject to the further conditions precedent that on the
date of such A Borrowing, the applicable Increase Date or the applicable
Extension Date the following statements shall be true (and each of the giving of
the applicable Notice of A Borrowing, request for Commitment Increase, request
for Commitment extension and the acceptance by the Borrower or any Borrowing
Subsidiary of the proceeds of such A Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such A Borrowing, such Increase
Date or such Extension Date such statements are true):

 

(a) The representations and warranties contained in Section 4.01 (other than the
last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) are correct
in all material respects, on and as of the date of such A Borrowing, such
Commitment Increase or such Extension Date, before and after giving effect
thereto, and to the application of the proceeds from such A Borrowing, as though
made on and as of such date, and

 

(b) No event has occurred and is continuing, or would result from such A
Borrowing, such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, which constitutes an Event of Default or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

 

30



--------------------------------------------------------------------------------

SECTION 3.03. Conditions Precedent to Each B Borrowing. The obligation of each
Lender which is to make a B Advance on the occasion of a B Borrowing (including
the initial B Borrowing) to make such B Advance as part of such B Borrowing is
subject to the conditions precedent that (i) the Administrative Agent shall have
received the written confirmatory Notice of B Borrowing with respect thereto,
(ii) on or before the date of such B Borrowing, but prior to such B Borrowing,
the Administrative Agent shall have received a B Note payable to the order of
such Lender for each of the one or more B Advances to be made by such Lender as
part of such B Borrowing, each in a principal amount equal to the principal
amount of the B Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such B Advance in accordance with Section 2.03, and (iii) on
the date of such B Borrowing the following statements shall be true (and each of
the giving of the applicable Notice of B Borrowing and the acceptance by the
Borrower or any Borrowing Subsidiary of the proceeds of such B Borrowing shall
constitute a representation and warranty by the Borrower that on the date of
such B Borrowing such statements are true):

 

(a) The representations and warranties contained in Section 4.01 (other than the
last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) are correct
in all material respects, on and as of the date of such B Borrowing, before and
after giving effect to such B Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and

 

(b) No event has occurred and is continuing, or would result from such B
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

 

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the Initial
Borrowing specifying its objection thereto.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or

 

31



--------------------------------------------------------------------------------

by- laws or (ii) applicable law or any material contractual restriction binding
on or affecting the Borrower.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Notes.

 

(d) This Agreement is, and each of the Notes when executed and delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as the same may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
or by general principles of equity.

 

(e) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2004 and the related consolidated statements of
income, cash flow and retained earnings of the Borrower and its Consolidated
Subsidiaries for the fiscal year then ended, accompanied by a report of
PricewaterhouseCoopers LLP, independent registered public accounting firm,
copies of which have been furnished to each Bank, fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied (except for mandated changes in accounting disclosed in
such financial statements). Except as set forth in the SEC Reports or otherwise
disclosed to each of the Banks in writing prior to the date hereof, since
December 31, 2004 there has been no Material Adverse Change; provided that the
representation made in the last sentence of this Section 4.01(e) shall only be
made (or deemed made) on the Closing Date and on each date on which the Borrower
shall request an extension of the Termination Date pursuant to Section 2.16(a).

 

(f) There is no pending or (to the knowledge of the Borrower) threatened action
or proceeding, including, without limitation, any Environmental Action,
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) is reasonably likely to have a Material Adverse
Effect, other than as disclosed in the SEC Reports or on Schedule 4.01(f) (the
“Disclosed Litigation”), and there has been no change in the status, or
financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described in the SEC Reports or on Schedule 4.01(f) which
is reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
Guaranty; provided that the representation made in clause (i) of this
Section 4.01(f) shall only be made (or deemed made) on the Closing Date and on
each date on which the Borrower shall request an extension of the Termination
Date pursuant to Section 2.16(a).

 

(g) None of the Borrower or any of its Subsidiaries is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance will be used in such
manner as to cause any Lender to be in violation of such Regulation U.

 

32



--------------------------------------------------------------------------------

(h) The Borrower and each Subsidiary are in compliance in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any governmental authority, non-compliance with which would have a Material
Adverse Effect.

 

(i) In the ordinary course of its business, the Borrower conducts reviews (which
reviews are in varying stages of implementation) of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs. On the basis of these reviews, the Borrower has
reasonably concluded that Environmental Laws are unlikely to have a Material
Adverse Effect.

 

(j) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that is reasonably likely to result in a Material Adverse Effect.

 

(k) The most recently filed Schedule B (Actuarial Information) annual report
(Form 5500 Series) for each Plan was complete and accurate in all material
respects and fairly presented the funding status of such Plan as of the date of
such Schedule B, and since the date of such Schedule B, there has been no change
in such funding status which is reasonably likely to have a Material Adverse
Effect.

 

(l) Neither the Borrower nor any of its ERISA Affiliates has incurred, or is
reasonably expected to incur, any Withdrawal Liability to any Multiemployer Plan
which is reasonably likely to have a Material Adverse Effect.

 

(m) Neither the Borrower nor any of its ERISA Affiliates has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
which in either case would be reasonably likely to have a Material Adverse
Effect, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA,
which in either case would be reasonably likely to have a Material Adverse
Effect.

 

(n) Except as set forth in the financial statements described in Section 4.01(e)
or delivered pursuant to Section 5.01(e), the Borrower and its Subsidiaries have
no material liability with respect to “expected postretirement benefit
obligations” within the meaning of Statement of Financial Accounting Standards
No. 106.

 

(o) The Borrower and each Subsidiary have filed all material tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties other than those not yet delinquent
and except for those contested in good faith, or provided adequate reserves for
payment thereof.

 

(p) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

33



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Required Lenders shall otherwise consent in writing:

 

(a) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Significant Subsidiary to preserve and maintain, its corporate existence
except as permitted under Section 5.02(b); provided, however, that the Borrower
or any Significant Subsidiary shall not be required to preserve the corporate
existence of any Significant Subsidiary if the Board of Directors of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower or such Significant Subsidiary, as
the case may be, and that the liquidation thereof is not disadvantageous in any
material respect to the Lenders.

 

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, where any failure to comply would have a Material Adverse Effect,
such compliance to include, without limitation, paying before the same become
delinquent all material taxes, assessments and governmental charges imposed upon
it or upon its property except to the extent contested in good faith.

 

(c) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Significant Subsidiary to maintain and preserve, all of its properties which are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not be reasonably likely to have a Material Adverse Effect.

 

(d) Maintenance of Insurance. Maintain, and cause each Significant Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations (including affiliated companies) for such amounts, covering such
risks and with such deductibles as is usually carried by companies of comparable
size engaged in similar businesses and owning similar properties in the same
general areas in which the Borrower or such Subsidiary operates, or maintain a
sound self-insurance program for such risks as may be prudently self-insured.

 

(e) Reporting Requirements. Furnish to each Lender:

 

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and related consolidated statements of income and cash flow for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, prepared in accordance with generally accepted accounting
principles applicable to interim statements and certified by the treasurer,
chief financial officer or corporate controller of the Borrower, provided

 

34



--------------------------------------------------------------------------------

that financial statements required to be delivered pursuant to this clause
(i) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access and the Lenders and the
Administrative Agent may rely on such documents to the same extent as if such
documents had been delivered to each of them directly;

 

(ii) as soon as available and in any event within 105 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its Consolidated Subsidiaries, containing consolidated financial
statements for such year certified without exception as to scope by
PricewaterhouseCoopers LLP or other independent registered public accounting
firm reasonably acceptable to the Required Lenders, provided that if different
components of such consolidated financial statements are separately audited by
different independent public accounting firms, then the audit report of any such
accounting firm may contain a qualification or exception as to scope of such
audit insofar as it is limited to the specified component of such consolidated
financial statements, provided, further, that financial statements required to
be delivered pursuant to this clause (ii) may be delivered electronically and,
if so delivered, shall be deemed to have been delivered on the date on which
such documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
and the Lenders and the Administrative Agent may rely on such documents to the
same extent as if such documents had been delivered to each of them directly;

 

(iii) concurrently with the financial statements delivered pursuant to clause
(ii) above, a certificate of the treasurer, chief financial officer or corporate
controller of the Borrower, and concurrently with the financial statements
delivered pursuant to clause (i) above, a certificate of the treasurer or
corporate controller of the Borrower, stating in each case that a review of the
activities of the Borrower and its Consolidated Subsidiaries during the
preceding quarter or fiscal year, as the case may be, has been made under his or
her supervision to determine whether the Borrower has fulfilled all of its
respective obligations under this Agreement and the Notes, and also stating
that, to the best of his or her knowledge, (x) neither an Event of Default nor
an event which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default has occurred, or (y) if any such Event of Default
or event exists, specifying such Event of Default or event, the nature and
status thereof, and the action the Borrower is taking or proposes to take with
respect thereto;

 

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower has taken and proposes to take with respect thereto;

 

35



--------------------------------------------------------------------------------

(v) promptly after the filing or receiving thereof each notice that the Borrower
or any Subsidiary receives from the PBGC regarding the Insufficiency of any
Single Employer Plan for purposes of a distress termination of such Plan under
Title IV of ERISA and, to any Lender requesting same, copies of each Form 5500
annual return/report (including Schedule B thereto) filed with respect to each
Plan under ERISA with the Internal Revenue Service;

 

(vi) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request; and

 

(vii) promptly after any corporation shall become a Principal Domestic
Subsidiary, written notice thereof, including the name of such corporation, the
jurisdiction of its incorporation and the nature of its business.

 

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Required Lenders:

 

(a) Liens, Etc. Create or suffer to exist, or permit any of its Principal
Domestic Subsidiaries to create or suffer to exist, any Lien on any Restricted
Property, whether now owned or hereafter acquired, without making effective
provision (and the Borrower covenants and agrees that it will make or cause to
be made effective provision) whereby the Advances shall be directly secured by
such Lien equally and ratably with (or prior to) all other indebtedness secured
by such Lien as long as such other indebtedness shall be so secured; provided,
however, that there shall be excluded from the foregoing restrictions:

 

(i) Liens securing Debt not exceeding $10,000,000 which are existing on the date
hereof on Restricted Property; and, if any property now owned or leased by
Borrower or by a present Principal Domestic Subsidiary at any time hereafter
becomes a Principal Domestic Manufacturing Property, any Liens existing on the
date hereof on such property securing the Debt now secured or evidenced thereby;

 

(ii) Liens on Restricted Property of a Principal Domestic Subsidiary as security
for Debt of such Subsidiary to the Borrower or to another Principal Domestic
Subsidiary;

 

(iii) in the case of any corporation which becomes a Principal Domestic
Subsidiary after the date of this Agreement, Liens on Restricted Property of
such Principal Domestic Subsidiary which are in existence at the time it becomes
a Principal Domestic Subsidiary and which were not incurred in contemplation of
its becoming a Principal Domestic Subsidiary;

 

(iv) any Lien existing prior to the time of acquisition of any Principal
Domestic Manufacturing Property acquired by the Borrower or a Principal Domestic
Subsidiary after the date of this Agreement through purchase, merger,
consolidation or otherwise;

 

36



--------------------------------------------------------------------------------

(v) any Lien on any Principal Domestic Manufacturing Property (other than a
Major Domestic Manufacturing Property) acquired or constructed by the Borrower
or a Principal Domestic Subsidiary after the date of this Agreement, which is
placed on such Property at the time of or within 180 days after the acquisition
thereof or prior to, at the time of or within 180 days after completion of
construction thereof to secure all or a portion of the price of such acquisition
or construction or funds borrowed to pay all or a portion of the price of such
acquisition or construction;

 

(vi) extensions, renewals or replacements of any Lien referred to in clause (i),
(iii), (iv) or (v) of this subsection (a) to the extent that the principal
amount of the Debt secured or evidenced thereby is not increased, provided that
the Lien is not extended to any other Restricted Property unless the aggregate
value of Restricted Property encumbered by such Lien is not materially greater
than the value (as determined at the time of such extension, renewal or
replacement) of the Restricted Property originally encumbered by the Lien being
extended, renewed or replaced;

 

(vii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, vendors’ and landlords’ liens, and Liens arising out of judgments
or awards against the Borrower or any Principal Domestic Subsidiary which are
(x) immaterial or (y) with respect to which the Borrower or such Subsidiary at
the time shall currently be prosecuting an appeal or proceedings for review and
with respect to which it shall have secured a stay of execution pending such
appeal or proceedings for review;

 

(viii) minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, and zoning or other restrictions
as to the use of any Principal Domestic Manufacturing Property, which
exceptions, encumbrances, easements, reservations, rights and restrictions do
not, in the opinion of the Borrower, in the aggregate materially detract from
the value of such Principal Domestic Manufacturing Property or materially impair
its use in the operation of the business of the Borrower and its Principal
Domestic Subsidiaries; and

 

(ix) any Lien on Restricted Property not referred to in clauses (i) through
(viii) of this subsection (a) if, at the time such Lien is created, incurred,
assumed or suffered to be created, incurred or assumed, and after giving effect
thereto and to the Debt secured or evidenced thereby, the aggregate amount of
all outstanding Debt of the Borrower and its Principal Domestic Subsidiaries
secured or evidenced by Liens on Restricted Property which are not referred to
in clauses (i) through (viii) of this subsection (a) and which do not equally
and ratably secure the Advances shall not exceed 15% of Consolidated Net
Tangible Assets.

 

37



--------------------------------------------------------------------------------

If at any time the Borrower or any Principal Domestic Subsidiary shall create,
incur or assume or suffer to be created, incurred or assumed any Lien on
Restricted Property by which the Advances are required to be secured pursuant to
the requirements of this subsection (a), the Borrower will promptly deliver to
each Lender an opinion, in form and substance reasonably satisfactory to the
Required Lenders, of the General Counsel of the Borrower (so long as the General
Counsel is able to render an opinion as to the relevant local law) or other
counsel reasonably satisfactory to the Required Lenders, to the effect that the
Advances have been secured in accordance with such requirements.

 

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Significant
Subsidiaries to do so, except that (i) any Subsidiary of the Borrower may merge
or consolidate with or into, or transfer assets to, any other Subsidiary of the
Borrower, (ii) any Subsidiary of the Borrower may merge or consolidate with or
into or transfer assets to the Borrower, (iii) the Borrower may merge with or
transfer assets to, and any Subsidiary of the Borrower may merge or consolidate
with or into or transfer assets to, any other Person, provided that (A) in each
case, immediately after giving effect to such proposed transaction, no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default would exist, (B) in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving
corporation and (C) in the case of any such merger or consolidation of a
Borrowing Subsidiary of the Borrower with or into any other Person, the Borrower
shall remain the guarantor of such Subsidiary’s obligations hereunder, and
(iv) the Borrower may liquidate or dissolve any Subsidiary if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and not materially disadvantageous to the Lenders.

 

(c) Use of Proceeds. Use, or permit any of its Subsidiaries to use, any proceeds
of any Advance for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), or to extend credit to others for such purpose, if, following
application of the proceeds of such Advance, more than 25% of the value of the
assets of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis, or, during any period in which any Advance made to a
Borrowing Subsidiary is outstanding, of such Borrowing Subsidiary only or of
such Borrowing Subsidiary and its Subsidiaries on a consolidated basis, which
are subject to the restrictions of Section 5.02(a) or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender, relating to Debt and within the scope of
Section 6.01(d) (without giving effect to any limitation in principal amount
contained therein) will be margin stock (as defined in such Regulation U).

 

38



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower or any Borrowing Subsidiary shall fail to pay when due any
principal of any Note or to pay, within five days after the date when due, the
interest on any Note, any fees or any other amount payable hereunder or under
any Guaranty; or

 

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement or any
Guaranty shall prove to have been incorrect in any material respect when made;
or

 

(c) The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.02, or (ii) any other term, covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a) and (b) of this Section 6.01) on its part to be performed or observed if the
failure to perform or observe such other term, covenant or agreement referred to
in this clause (ii) shall remain unremedied for 30 days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

(d) The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or

 

(e) The Borrower or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed and
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

 

39



--------------------------------------------------------------------------------

(f) Any judgment or order for the payment of money in excess of $150,000,000
(calculated after deducting from the sum so payable each amount thereof which
will be paid by any insurer that is not an Affiliate of the Borrower to the
extent such insurer has confirmed in writing its obligation to pay such amount
with respect to such judgment or order) shall be rendered against the Borrower
or any of its Significant Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 (or 60, in the case of any foreign judgment
or order) consecutive days during which such judgment or order shall remain
unsatisfied and a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(g) The Borrower or any of its ERISA Affiliates shall have incurred or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability as a result of one or more of the following events which shall have
occurred: (i) any ERISA Event; (ii) the partial or complete withdrawal of the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan and such liability would
have a Material Adverse Effect; or

 

(h) Any Guaranty or any provision of any Guaranty after delivery thereof
pursuant to Section 8.06(b) shall for any reason cease to be valid and binding
on the Borrower, or the Borrower shall so state in writing; or

 

(i) Colgate-Palmolive International LLC shall fail to pay principal of or
premium or interest on any Debt arising under the Facility Agreement dated as of
December 12, 2000, as amended pursuant to Amendment No. 1 dated as of
December 1, 2004 (as the same may be further amended, supplemented or otherwise
modified from time to time, the “Facility Agreement”) among Colgate-Palmolive
International LLC, as borrower, Citibank International PLC, as agent, the banks
parties thereto and Citigroup Global Markets Limited, as coordinator, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the Facility Agreement
or any instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such Debt
and shall continue after the applicable grace period, if any, specified in the
Facility Agreement or such instrument, if the effect of such event or condition
is to accelerate the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

40



--------------------------------------------------------------------------------

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower or any of its Subsidiaries which borrows
hereunder under the Federal Bankruptcy Code, (A) the obligation of each Lender
to make Advances shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. The Lenders giving any notice
hereunder shall give copies thereof to the Administrative Agent, but failure to
do so shall not impair the effect of such notice.

 

In the event the Borrower assigns to one or more Subsidiaries the right to
borrow under this Agreement (as provided in Section 8.06), each reference in
this Article VI to the Borrower shall be a reference to each such Subsidiary as
well as to the Borrower.

 

ARTICLE VII

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

 

SECTION 7.02. Reliance, Etc. None of the Administrative Agent or any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (i) may
treat the Lender that made any Advance as the holder of the Debt resulting
therefrom until the Administrative Agent receives and accepts an Assumption
Agreement entered into by an Assuming Lender as provided in Section 2.15 or
2.16, as the case may be, or an Assignment and Acceptance entered into by such
Lender, as assignor, and an assignee, as provided in Section 8.07; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or any Borrowing
Subsidiary or to inspect the property (including the books and records) of the
Borrower or any

 

41



--------------------------------------------------------------------------------

Borrowing Subsidiary; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 

SECTION 7.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. Each of the Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if the
Administrative Agent were not the Administrative Agent, and without any duty to
account therefor to the Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the A Advances then owed to each of such Lenders
(or if no A Advances are at the time outstanding or if any A Notes are held by
Persons that are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

 

42



--------------------------------------------------------------------------------

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent, which successor
Administrative Agent, so long as no Event of Default has occurred and is
continuing, shall be subject to approval by the Borrower, which approval shall
not be unreasonably withheld or delayed. If no successor Administrative Agent
shall have been so appointed by the Required Lenders in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000, which
successor Administrative Agent, so long as no Event of Default has occurred and
is continuing, shall be subject to approval by the Borrower, which approval
shall not be unreasonably withheld or delayed. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the A Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by the Borrower and each of the Lenders
affected thereby, do any of the following: (a) waive any of the conditions
specified in Section 3.01, 3.02 or 3.03 (if and to the extent that the Borrowing
for which such condition or conditions are waived would result in an increase in
the aggregate amount of A Advances over the aggregate amount of A Advances
outstanding immediately prior to such Borrowing), (b) increase the Commitment of
such Lender or subject such Lender to any additional obligations, (c) reduce the
principal of, or interest on, the A Advances or any fees or other amounts
payable hereunder to such Lender, (d) postpone any date fixed for any payment of
principal of, or interest on, the A Advances or any fees or other amounts
payable hereunder to such Lender; provided that only the consent of the Required
Lenders shall be necessary to amend the provisos set forth in each of
Section 2.07(a) and (b) or to waive any obligation of the Borrower to pay any
increased interest pursuant to the provisos set forth in Section 2.07(a) or (b),
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the A Advances, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder or
(f) amend Section 8.06(b)(ii) or this Section 8.01; provided further that no
amendment, waiver or

 

43



--------------------------------------------------------------------------------

consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any Note. No
amendment or waiver of any provision of a B Note, nor any consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the holder of such B Note.

 

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or telegraphic
communication) and mailed, telecopied, telegraphed or delivered, if to the
Borrower, at its address at 300 Park Avenue, New York, New York 10022,
Attention: Treasurer; if to any Borrowing Subsidiary, c/o the Borrower at its
above address; if to any Bank, at its Domestic Lending Office specified opposite
its name on Schedule I hereto; and if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or Assignment and
Acceptance pursuant to which it became a Lender; and if to the Administrative
Agent, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Bank Loan Syndications, with a copy to 388 Greenwich Street, New York, New York
10013, Attention: Sandy Salgado; or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telecopied or telegraphed, be effective when deposited in the mails, telecopied
or delivered to the telegraph company, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
electronic/PDF copy of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs, Expenses, Etc. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of not more than one counsel for the Administrative
Agent, with respect thereto and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Administrative
Agent and the Lenders, if any (including, without limitation, reasonable counsel
fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).

 

44



--------------------------------------------------------------------------------

(b) The Borrower undertakes and agrees to indemnify and hold harmless the
Administrative Agent, Citigroup Global Markets Inc. (the “Arranger”), each
Lender and each of their Affiliates and their officers, directors, employees and
agents (each, an “Indemnified Party”) against any and all claims, damages,
liabilities and expenses (including but not limited to fees and disbursements of
counsel) which may be incurred by or asserted against such Indemnified Party,
except where the direct result of such Indemnified Party’s own gross negligence
or willful misconduct, in connection with or arising out of any investigation,
litigation, or proceeding (whether or not any Indemnified Party is a party
thereto) relating to or arising out of this Agreement, the Notes or any actual
or proposed use of proceeds of Advances hereunder, including but not limited to
any acquisition or proposed acquisition by the Borrower or any Subsidiary of all
or any portion of the stock or substantially all of the assets of any Person.

 

(c) If any payment of principal of any Eurodollar Rate Advance is made other
than on the last day of the Interest Period for such A Advance, as a result of a
prepayment pursuant to Section 2.10 or 2.11(c) or acceleration of the maturity
of the Advances pursuant to Section 6.01 or for any other reason, the Borrower
shall upon demand by any Lender (with a copy of such demand to the
Administrative Agent) pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
including, without limitation, any loss (excluding in any event loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such A Advance.

 

(d) Without prejudice to the survival of any other agreement or obligation of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

 

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and any Note held by such Lender,
whether or not (in the case of obligations other than principal and interest)
such Lender shall have made any demand under this Agreement or such Note and
although such obligations (other than principal) may be unmatured. Each Lender
agrees promptly to notify the Borrower after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Lender and its Affiliates may
have.

 

SECTION 8.06. Binding Effect; Assignment by Borrower. (a) This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative

 

45



--------------------------------------------------------------------------------

Agent and when the Administrative Agent shall have been notified by each Bank
that such Bank has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and
(subject to Section 8.07) their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

 

(b) Notwithstanding subsection (a) above, the Borrower shall have the right to
assign its rights to borrow hereunder (in whole or in part) to any Subsidiary (a
“Borrowing Subsidiary”), provided that (i) such Subsidiary assumes the
obligations of the Borrower hereunder relating to the rights so assigned by
executing and delivering an assignment and assumption agreement reasonably
satisfactory to the Administrative Agent and the Required Lenders, covering
notices, places of payment and other mechanical details, (ii) the Borrower
guarantees such Subsidiary’s obligations thereunder and under any Notes issued
in connection with such assignment and assumption by executing and delivering a
Guaranty substantially in the form of Exhibit F hereto (a “Guaranty”), (iii) the
Borrower and such Subsidiary furnish the Administrative Agent with such other
documents and legal opinions as the Administrative Agent or the Required Lenders
may reasonably request relating to the existence of such Subsidiary, its power
and authority to request Advances hereunder, and the authority of the Borrower
to execute and deliver such Guaranty and the legality, validity, binding effect
and enforceability of such assignment, assumption and Guaranty and (iv) any such
assignment to a Borrowing Subsidiary organized under the laws of a jurisdiction
outside of the United States of America shall be made only upon 30 days’ prior
notice to the Administrative Agent. No such assignment and assumption shall
substitute a Borrowing Subsidiary for the Borrower or relieve the Borrower named
herein (i.e., Colgate-Palmolive Company) of its obligations with respect to the
covenants, representations, warranties, Events of Default and other terms and
conditions of this Agreement, all of which shall continue to apply to such
Borrower and its Subsidiaries.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the A Advances owing to it and any A Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement (other
than any B Advances or B Notes), (ii) unless such assignee is a Lender or an
Affiliate of a Lender, each assignee shall be subject to the prior written
approval and acceptance (not to be unreasonably withheld or delayed) of the
Administrative Agent and the Borrower and (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance consented
to by the Borrower, together with any A Note or Notes subject to such assignment
and a processing and recordation fee of $3,500, and give notice of such
assignment to each other Lender. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

46



--------------------------------------------------------------------------------

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any Borrowing Subsidiary or the performance or observance by the
Borrower or any Borrowing Subsidiary of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01
and/or Section 5.01(e)(i) and (ii) and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance and each Assumption
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the A Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, with regard to the names, addresses and
Commitments of each Lender, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection and copying by any Lender or the Borrower at any reasonable time
and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any A Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and signed by the Borrower and is in substantially the form
of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the other Lenders and the Borrower.

 

(e) Each Lender may assign to one or more banks or other entities any B Note or
Notes held by it.

 

47



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) such Lender shall not grant to any such participant the right
to participate in the Lender’s actions on amendments, waivers or consents
permitted under this Agreement, except to the extent that such actions would
change the amount of the Commitment, the principal amount, payment dates or
maturity of any Notes or Advances, the interest rate, or the method of computing
the interest rate thereon, or any fees payable hereunder, in each case to the
extent relating to the participated interest held by such participant.

 

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.

 

(h) No assignee of a Lender shall be entitled to the benefits of Sections 2.11
and 2.13 in relation to circumstances applicable to such assignee immediately
following the assignment to it which at such time (if a payment were then due to
the assignee on its behalf from the Borrower) would give rise to any greater
financial burden on the Borrower under Sections 2.11 and 2.13 than those which
it would have been under in the absence of such assignment.

 

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Borrower, create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

SECTION 8.08. Change of Control. (a) Notwithstanding any other provision of this
agreement, the Required Lenders may, upon and after the occurrence of a Change
of Control, by notice to the Borrower (with a copy to the Administrative Agent)
(i) immediately suspend or terminate the obligations of the Lenders to make
Advances hereunder and/or (ii) require the Borrower to repay all or any portion
of the Advances on the date or dates specified in the notice which shall not be
less than 30 days after the giving of the notice.

 

48



--------------------------------------------------------------------------------

(b) For purposes of this Section “Change of Control” shall mean the happening of
any of the following events:

 

(i) An acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of common stock of the Borrower or
(B) the combined voting power of the then outstanding voting securities of the
Borrower entitled to vote generally in the election of directors; excluding,
however (1) any acquisition by the Borrower, or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Borrower
or any corporation controlled by the Borrower; or

 

(ii) A change in composition of the Board of Directors of the Borrower (the
“Board”) such that the individuals who, as of the date hereof, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this Section 8.08, that any individual who becomes a
member of the Board subsequent to the date hereof, whose election, or nomination
for election by the Borrower’s stockholders, was approved by a vote of at least
a majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board.

 

and (iv) any such assignment to a Borrowing Subsidiary organized under the laws
of a jurisdiction outside of the United States of America shall be made only
upon 30 days’ prior notice to the Administrative Agent.

 

SECTION 8.09. Mitigation of Adverse Circumstances. If circumstances arise which
would or would upon the giving of notice result in a payment or an increase in
the amount of any payment to be made to a Lender by reason of Section 2.02(c),
2.11 or 2.12, or which would result in a Lender being unable to make Eurodollar
Rate Advances by reason of Section 2.02(b), then, without in any way limiting,
reducing or otherwise qualifying the obligations of the Borrower under any of
the such Sections, such Lender shall promptly, upon becoming aware of the same,
notify the Borrower thereof and, in consultation with the Borrower, take such
reasonable steps as may be open to it to mitigate the effects of such
circumstances, including the transfer of its Applicable Lending Office to
another jurisdiction; provided that such Lender shall be under no obligation to
make any such transfer if in the bona fide opinion of such Lender, such transfer
would or would likely have an adverse effect upon its business, operations or
financial condition.

 

(b) As soon as practicable and in any event within 10 Business Days after notice
of the designation under Section 8.06(b) of a Borrowing Subsidiary that is
organized under the laws of a jurisdiction outside of the United States of
America, any Lender that may not legally lend to such Borrowing Subsidiary (a
“Protesting Lender”) shall so notify the Borrower and the Administrative Agent
in writing. With respect to each Protesting Lender, the Borrower shall,
effective on or before the date that such Borrowing Subsidiary shall have the
right to borrow hereunder, either (i) arrange for one or more banks or other
entities to take an assignment of all of such Protesting Lender’s interests,
rights and obligations (including such Protesting Lender’s Commitment, the A
Advances owing to it and any A Notes held by it) pursuant to and in compliance
with Section 8.07 or (ii) notify the Administrative Agent and such Protesting
Lender that the Commitment of such Protesting Lender shall be terminated,
provided, however, that in each case such Protesting Lender shall have received
one or more payments from either the Borrower or one or more assignees in an
aggregate amount equal to the aggregate outstanding principal amount of the A
Advances owing to such Protesting Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts due and
payable to such Protesting Lender under this Agreement. Upon the effective date
of the action taken under the immediately preceding sentence, (x) the assignee
thereunder shall be a party hereto and, to the extent that interests, rights and
obligations hereunder have been assigned to it pursuant to an Assignment and
Acceptance, have the interests, rights and obligations of a Lender hereunder and
(y) the Protesting Lender shall relinquish its interests and rights, be released
from its obligations under this Agreement and shall cease to be a party hereto.

 

SECTION 8.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page

 

49



--------------------------------------------------------------------------------

to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto (including each
Borrowing Subsidiary) hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or any Guaranty, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement, the Notes or any Guaranty in the courts of any
jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any such New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 8.13. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of Section 326 of the USA Patriot Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001)) and the promulgated
regulations thereto (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

50



--------------------------------------------------------------------------------

SECTION 8.14. Waiver of Jury Trial. To the extent permitted by applicable law,
each of the Borrower, the Borrowing Subsidiaries, the Administrative Agent and
the Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement, the Notes or any Guaranty or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COLGATE-PALMOLIVE COMPANY

By   /s/ Edward J. Filusch     Vice President and Treasurer

CITIBANK, N.A., as Administrative Agent

By   /s/ Sandy Salgado     Vice President

 

51



--------------------------------------------------------------------------------

Banks

 

Commitment

--------------------------------------------------------------------------------

            $225,000,000       CITIBANK, N.A.             By   /s/ Sandy Salgado
               

Title: Vice President

$150,000,000

      BANK OF AMERICA, N.A.             By   /s/ Illegible                

Title: Vice President

$150,000,000

      BNP PARIBAS             By   /s/ Christopher W. Criswell                

Title: Managing Director

            By   /s/ Angela Bentley Arnold                

Title: Vice President

$150,000,000

      JPMORGAN CHASE BANK, N.A.             By   /s/ Illegible                

Title: Vice President

$150,000,000

     

HSBC BANK USA, NATIONAL

ASSOCIATION

            By   /s/ James P. Kelly                

Title: Senior Vice President

$150,000,000

     

DEUTSCHE BANK AG NEW YORK

BRANCH

            By   /s/ Frederick W. Laird                

Title: Managing Director

            By   /s/ Vincent K. Wong                

Title: Vice President

$125,000,000

      THE BANK OF NEW YORK             By   /s/ Joanna S. Belloco              
 

Title: Vice President



--------------------------------------------------------------------------------

$50,000,000

     

BANK OF TOKYO-MITSUBISHI TRUST

COMPANY

            By   /s/ Lillian Kim                

Title:  Vice President

$50,000,000

     

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH

            By   /s/ Illegible                

Title:  Director Assistant Vice President

$50,000,000

     

WILLIAM STREET COMMITMENT

CORPORATION (Recourse only to assets of William Street Corporation)

            By   /s/ Illegible                

Title:  Assistant Vice President

$50,000,000

      MERRILL LYNCH BANK USA             By   /s/ Louis Alder                

Title:  Director

$50,000,000

      MORGAN STANLEY BANK             By   /s/ Daniel Twenge                

Title:  Vice President

$50,000,000

      THE ROYAL BANK OF SCOTLAND PLC             By   /s/ Maria Amaral-LeBlanc  
             

Title:  Senior Vice President

$50,000,000

      SOCIETE GENERALE             By   /s/ Carole Radice                

Title:  Vice President

$50,000,000

      STANDARD CHARTERED BANK             By   /s/ Richard Van de Berghe        
       

Title:  Senior Vice President

            By   /s/ Robert Reddington                

Title:  Assistant Vice President



--------------------------------------------------------------------------------

SCHEDULE I

COLGATE-PALMOLIVE COMPANY

$1,500,000,000 CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Bank

--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending Office

--------------------------------------------------------------------------------

Bank of America, N.A.   

NC1-001-15-03

100 North Tryon Street

Charlotte, NC 28255

Attn: Michael Boyd

Tel: 704 388-111-

Fax: 704 409-0045

  

NC1-001-15-03

100 North Tryon Street

Charlotte, NC 28255

Attn: Michael Boyd

Tel: 704 388-111-

Fax: 704 409-0045

The Bank of New York   

One Wall Street

New York, NY

Attn: Chante Graham

Tel: 212 635-6751

Fax: 212 635-6397

  

One Wall Street

New York, NY

Attn: Chante Graham

Tel: 212 635-6751

Fax: 212 635-6397

Bank of Tokyo-

Mitsubishi Trust

Company

  

BTM Information Services, Inc.

c/o Bank of Tokyo-Mitsubishi Trust

Company

1251 Avenue of the Americas

New York, NY 10020

Attn: Rolando Uy

T: 201 413-8570

F: 201 521-2304

  

BTM Information Services, Inc.

c/o Bank of Tokyo-Mitsubishi

Trust Company

1251 Avenue of the Americas

New York, NY 10020

Attn: Rolando Uy

T: 201 413-8570

F: 201 521-2304

BNP Paribas   

919 Third Avenue

New York, NY 10022

Attn: James Broadus

Tel: 212 471-6655/6630

Fax: 212 471-6696/6695/6697

  

919 Third Avenue

New York, NY 10022

Attn: James Broadus

Tel: 212 471-6655/6630

Fax: 212 471-6696/6695/6697

Citibank, N.A.   

Two Penns Way

New Castle, DE 19720

Attn: Laura Braack

Tel: 302 894-6058

Fax: 302 894-6120

  

Two Penns Way

New Castle, DE 19720

Attn: Laura Braack

Tel: 302 894-6058

Fax: 302 894-6120

Credit Suisse, Cayman

Islands Branch

  

One Madison Avenue

New York, NY 10010

Attn: Ed Markowski

Tel: 212 538-3380

Fax: 212 538-6851

  

One Madison Avenue

New York, NY 10010

Attn: Ed Markowski

Tel: 212 538-3380

Fax: 212 538-6851

Deutsche Bank AG New

York Branch

  

90 Hudson Street

Mailstop JCY05-0511

Jersey City, NJ 07302

Attn: Carmen Melendez

Tel: 201 593-2224

Fax: 201 593-2313/2314

  

90 Hudson Street

Mailstop JCY05-0511

Jersey City, NJ 07302

Attn: Carmen Melendez

Tel: 201 593-2224

Fax: 201 593-2313/2314



--------------------------------------------------------------------------------

HSBC Bank USA,

National Association

  

1 HSBC Center, 26th Floor

Buffalo, NY 14203

Attn: Donna L. Riley

Tel: 716 841-4178

Fax: 716 841-0269

  

1 HSBC Center, 26th Floor

Buffalo, NY 14203

Attn: Donna L. Riley

Tel: 716 841-4178

Fax: 716 841-0269

JPMorgan Chase Bank,

N.A.

  

One Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: Concetta Prainito

Tel: 212 552-7241

Fax: 212 552-7500

  

One Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: Concetta Prainito

Tel: 212 552-7241

Fax: 212 552-7500

Merrill Lynch Bank USA   

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: David Millett

T: 801 526-8312

F: 801 359-4667

  

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: David Millett

T: 801 526-8312

F: 801 359-4667

Morgan Stanley Bank   

2500 Lake Park Blvd., Suite 300C

West Valley City, UT 84120

Attn: Larry Benison

Tel: 718 754-7299

Fax: 718 754-7249

  

2500 Lake Park Blvd., Suite 300C

West Valley City, UT 84120

Attn: Larry Benison

Tel: 718 754-7299

Fax: 718 754-7249

The Royal Bank of

Scotland plc

  

101 Park Avenue

New York, NY 10178

Attn: Jayne Seaford

T: 212 401-3768

F: 212 401-3456

  

101 Park Avenue

New York, NY 10178

Attn: Jayne Seaford

T: 212 401-3768

F: 212 401-3456

Societe Generale   

2001 Ross Avenue, Suite 4800

Dallas, TX 75201

Attn: Deanne Farhat

T: 214 979-2736

F: 214 754-0171

  

2001 Ross Avenue, Suite 4800

Dallas, TX 75201

Attn: Deanne Farhat

T: 214 979-2736

F: 214 754-0171

Standard Chartered Bank   

7 World Trade Center

26th Floor

New York, NY

Attn: Yolanda Rodriguez

Tel: 212 667-0435

Fax: 212 667-0568

  

7 World Trade Center

26th Floor

New York, NY

Attn: Yolanda Rodriguez

Tel: 212 667-0435

Fax: 212 667-0568

William Street

Commitment Corporation

  

30 Hudson Street 17th Floor

Jersey City, NJ 07302

Attn: 212 357-7570

Fax: 212 357-4597

  

30 Hudson Street 17th Floor

Jersey City, NJ 07302

Attn: 212 357-7570

Fax: 212 357-4597



--------------------------------------------------------------------------------

SCHEDULE 4.01(f)

DISCLOSED LITIGATION

 

As a matter of course, the Company is regularly audited by the Internal Revenue
Service (IRS). The IRS has completed its examination of the Company’s federal
income tax returns for 1996 through 2003 and has proposed an assessment that
challenges the Company’s tax deductions for compensation in connection with
expatriate executives. For these periods, the tax in connection with the
challenged deductions is $103. Estimated incremental taxes related to the
potential disallowances for subsequent periods could be an additional $8. While
the Company believes that its tax position complies with applicable tax law and
intends to defend its position, potential settlement discussions are underway as
part of an administrative appeal process with the IRS with respect to this
issue. It is the opinion of management that the ultimate disposition of this and
other tax matters, to the extent not previously provided for, will not have a
material impact on the financial position, results of operations or ongoing cash
flows of the Company.

 

In 1995, the Company acquired the Kolynos oral care business from Wyeth
(formerly American Home Products) (the Seller), as described in the Company’s
Form 8-K dated January 10, 1995. On September 8, 1998, the Company’s Brazilian
subsidiary received notice of an administrative proceeding from the Central Bank
of Brazil primarily taking issue with certain foreign exchange filings made with
the Central Bank in connection with the financing of this strategic transaction,
but in no way challenging or seeking to unwind the acquisition. The Central Bank
of Brazil in January 2001 notified the Company of its decision in this
administrative proceeding to impose a fine, which, at the current exchange rate,
approximates $110. The Company has appealed the decision to the Brazilian
Monetary System Appeals Council (the Council), resulting in the suspension of
the fine pending the decision of the Council. If the fine is affirmed, interest
and penalties will also be assessed. Further appeals are available within the
Brazilian federal courts. Although there can be no assurances, management
believes, based on the opinion of its Brazilian legal counsel and other experts,
that the filings challenged by the Central Bank fully complied with Brazilian
law and that the Company should either prevail on appeal (at the Council level
or if necessary in Brazilian federal court) or succeed in having the fine
reduced significantly. The Company intends to challenge this proceeding
vigorously.

 

In addition, the Brazilian internal revenue authority has disallowed interest
deductions and foreign exchange losses taken by the Company’s Brazilian
subsidiary for certain years in connection with the financing of the Kolynos
acquisition. The tax assessments with interest, at the current exchange rate,
approximate $90. The Company has been disputing the disallowances by appealing
the assessments within the internal revenue authority’s appellate process, with
the following results to date:

 

  •   In June 2005, the First Board of Taxpayers ruled in the Company’s favor
and allowed all of the previously claimed deductions for 1996 through 1998,
which represent more than half of the total exposure. It is possible the tax
authorities will appeal this decision.

 

  •   For the remaining exposure related to subsequent years, the assessment is
still outstanding, and the Company is also appealing this assessment to the
First Board of Taxpayers.

 

In the event of an adverse decision within the internal revenue authority’s
appellate process, further appeals are available within the Brazilian federal
courts. Although there can be no assurances, management believes, based on the
opinion of its Brazilian legal counsel and other experts, that the disallowances
are without merit and that the Company should prevail on appeal before the First
Board of Taxpayers or if necessary in the Brazilian federal courts. The Company
intends to challenge these assessments vigorously.



--------------------------------------------------------------------------------

In addition, Brazilian prosecutors reviewed the foregoing transactions as part
of an overall examination of all international transfers of reais through
non-resident current accounts during the 1992 to 1998 time frame, a review which
the Company understands involved hundreds and possibly thousands of other
individuals and companies unrelated to the Company. At the request of these
prosecutors, in February 2004, a federal judge agreed to authorize criminal
charges against certain current and former officers of the Company’s Brazilian
subsidiary based on the same allegations made in the Central Bank and tax
proceedings discussed above. Management believes, based on the opinion of its
Brazilian legal counsel, that these officers behaved in all respects properly
and in accordance with law in connection with the financing of the Kolynos
acquisition. Management intends to support and defend these officers vigorously.

 

In 2002, the Brazilian Federal Public Attorney filed a civil action against the
federal government of Brazil, Laboratorios Wyeth-Whitehall Ltda., the Brazilian
subsidiary of the Seller, and the Company, as represented by its Brazilian
subsidiary, seeking to annul an April 2000 decision by the Brazilian Board of
Tax Appeals that found in favor of the Seller’s subsidiary on the issue of
whether it had incurred taxable capital gains as a result of the divestiture of
Kolynos. The action seeks to make the Company’s Brazilian subsidiary jointly and
severally liable for any tax due from the Seller’s subsidiary. Although there
can be no assurances, management believes, based on the opinion of its Brazilian
legal counsel, that the Company should ultimately prevail in this action. The
Company intends to challenge this action vigorously.



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

A NOTE

 

U.S.$                        Dated:             ,
20    

 

FOR VALUE RECEIVED, the undersigned, COLGATE-PALMOLIVE COMPANY, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Five Year Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of each Advance (as defined in the Five
Year Credit Agreement referred to below) on the Termination Date (as defined in
the Five Year Credit Agreement referred to below) owing to the Lender by the
Borrower pursuant to the Five Year Credit Agreement dated as of November 3, 2005
among the Borrower, the Lender and certain other lenders parties thereto and
Citibank, N.A., as Administrative Agent for the Lender and such other lenders,
(as amended or modified from time to time, the “Five Year Credit Agreement”; the
terms defined therein being used herein as therein defined) on the Termination
Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
A Advance from the date of such A Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Five Year Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A. as Administrative Agent, at its offices at Two Penns
Way, New Castle, Delaware 19720, in immediately available funds. Each A Advance
owing to the Lender by the Borrower pursuant to the Five Year Credit Agreement,
the date on which it is due, the interest rate thereon and all prepayments made
on account of principal thereof shall be recorded by the Lender on its books,
and for each A Advance outstanding at the time of any transfer hereof, the same
information shall be endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the A Notes referred to in, and is entitled to
the benefits of, the Five Year Credit Agreement. The Five Year Credit Agreement,
among other things, (i) provides for the making of A Advances by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such A Advance being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

COLGATE-PALMOLIVE COMPANY

By    

Title:

   



--------------------------------------------------------------------------------

SCHEDULE TO PROMISSORY NOTE DATED NOVEMBER 3, 2005

OF COLGATE-PALMOLIVE COMPANY

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Date
Principal
Due

--------------------------------------------------------------------------------

  

Amount of

Principal
Paid

or Prepaid

--------------------------------------------------------------------------------

   Rate


--------------------------------------------------------------------------------

  

Unpaid
Principal

Balance

--------------------------------------------------------------------------------

   Notation
Made By


--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

B NOTE

 

U.S.$                    

   Dated:             , 20    

 

FOR VALUE RECEIVED, the undersigned, COLGATE-PALMOLIVE COMPANY, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Five Year Credit Agreement referred to below), on
            , 20    , the principal amount of                      Dollars
(U.S.$            ).

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate:    % per annum (calculated on the basis of a year of 360 days for
the actual number of days elapsed).

 

Interest Payment Date or Dates:                    

 

Both principal and interest are payable in lawful money of the United States of
America to the Lender at its office at                     , in immediately
available funds.

 

This Promissory Note is one of the B Notes referred to in, and is entitled to
the benefits of, the Five Year Credit Agreement dated as of November 3, 2005 (as
amended or otherwise modified from time to time, the “Five Year Credit
Agreement”) among the Borrower, the Lender and certain other lenders party
thereto and Citibank, N.A., as Administrative Agent for the Lender and such
other parties. The Five Year Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

COLGATE-PALMOLIVE COMPANY

By        

Title:



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF

NOTICE OF A BORROWING

 

Citibank, N.A., as Administrative Agent

for the Lenders parties

to the Five Year Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720    [Date]     

 

Attention: Bank Loan Syndications

 

Ladies and Gentlemen:

 

The undersigned, Colgate-Palmolive Company, refers to the Five Year Credit
Agreement, dated as of November 3, 2005 (as amended or otherwise modified
through the date hereof, the “Five Year Credit Agreement”, the terms defined
therein being used herein as therein defined), among the undersigned, certain
Lenders parties thereto and Citibank, N.A., as Administrative Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Five Year Credit Agreement that the undersigned hereby requests an
A Borrowing under the Five Year Credit Agreement, and in that connection sets
forth below the information relating to such A Borrowing (the “Proposed
A Borrowing”) as required by Section 2.02(a) of the Five Year Credit Agreement:

 

(i) The Business Day of the Proposed A Borrowing is                     ,
20    .

 

(ii) The Type of A Advances comprising the Proposed A Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

(iii) The aggregate amount of the Proposed A Borrowing is $            .

 

(iv) The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed A Borrowing is      month[s].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed A Borrowing:

 

(A) the representations and warranties contained in Section 4.01 (other than the
last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) of the Five
Year Credit Agreement are correct in all material respects, before and after
giving effect to the Proposed A Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
A Borrowing or from the application of the proceeds therefrom, that constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.



--------------------------------------------------------------------------------

Very truly yours,

COLGATE-PALMOLIVE COMPANY

By        

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF

NOTICE OF B BORROWING

 

Citibank, N.A, as Administrative Agent for

the Lenders parties to

the Five Year Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

   [Date]

 

Attention: Bank Loan Syndications

 

Ladies and Gentlemen:

 

The undersigned, Colgate-Palmolive Company, refers to the Five Year Credit
Agreement dated as of November 3, 2005 (as amended or otherwise modified through
the date hereof, the “Five Year Credit Agreement”, the terms defined therein
being used herein as therein defined) among the undersigned, certain Lenders
party thereto and Citibank, N.A., as Administrative Agent for such Lenders, and
hereby gives you notice pursuant to Section 2.03 of the Five Year Credit
Agreement that the undersigned hereby requests a B Borrowing under the Five Year
Credit Agreement, and in that connection sets forth the terms on which such B
Borrowing (the “Proposed B Borrowing”) is requested to be made:

 

(A)    Date of Proposed B Borrowing    _______ (B)    Aggregate Amount of
Proposed B Borrowing    _______ (C)    Interest Rate Basis    _______ (D)   
Maturity Date    _______ (E)    Interest Payment Date(s)    _______

 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed B Borrowing:

 

(a) the representations and warranties contained in Section 4.01 (other than the
last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) are correct
in all material respects, before and after giving effect to the Proposed B
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;

 

(b) no event has occurred and is continuing, or would result from the Proposed B
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both; and



--------------------------------------------------------------------------------

(c) the aggregate amount of the Proposed B Borrowing and all other Borrowings to
be made on the same day under the Five Year Credit Agreement is within the
aggregate amount of the unused Commitments of the Lenders.

 

The undersigned hereby confirms that the Proposed B Borrowing is to be made
available to it in accordance with Section 2.03(e) of the Five Year Credit
Agreement.

 

Very truly yours,

COLGATE-PALMOLIVE COMPANY

By        

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Five Year Credit Agreement dated as of November 3, 2005
(as amended or modified from time to time, the “Five Year Credit Agreement”)
among COLGATE-PALMOLIVE COMPANY, a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Five Year Credit Agreement) and Citibank, N.A., as
agent for the Lenders (the “Administrative Agent”). Terms defined in the Five
Year Credit Agreement are used herein with the same meaning.

 

(the “Assignor”) and              (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Five Year Credit Agreement as of
the date hereof (other than in respect of B Advances and B Notes) which
represents the percentage interest specified on Schedule 1 of all outstanding
rights and obligations under the Five Year Credit Agreement (other than in
respect of B Advances and B Notes), including, but not limited to, such interest
in the Assignor’s Commitment, the A Advances owing to the Assignor, and any
A Note[s] held by the Assignor. After giving effect to such sale and assignment,
the Assignee’s Commitment and the amount of the A Advances owing to the Assignee
will be as set forth in Section 2 of Schedule 1.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Five Year Credit Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Five Year Credit Agreement or any other instrument or document
furnished pursuant thereto; [and] (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Five Year Credit Agreement or any other instrument or
document furnished pursuant thereto; and [(iv) attaches the A Note[s] referred
to in paragraph 1 above and requests that the Borrower exchange such A Note[s]
for a new A Note payable to the order of the Assignee in an amount equal to the
Commitment assumed by the Assignee pursuant hereto or new A Notes payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and to the order of the Assignor in an amount equal to
the Commitment retained by the Assignor under the Five Year Credit Agreement,
respectively, as specified on Schedule 1 hereto].

 

3. The Assignee (i) confirms that it has received a copy of the Five Year Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 or delivered pursuant to Section 5.01(e) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Assignor, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Five Year Credit
Agreement; (iii) agrees that it will perform in



--------------------------------------------------------------------------------

accordance with their terms all of the obligations which by the terms of the
Five Year Credit Agreement are required to be performed by it as a Lender;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Five
Year Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; [and] (v) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof; [and (vi) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Five
Year Credit Agreement and any Notes or such other documents as are necessary to
indicate that all such payments are subject to such rates at a rate reduced by
an applicable tax treaty].*

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date of this Assignment
and Acceptance shall be the date of acceptance thereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Five Year Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Five Year Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Five Year Credit Agreement and any A Notes in respect of the interest
assigned hereby (including, but not limited to, all payments of principal,
interest and commitment and facility fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Five Year Credit Agreement and any A Notes for periods prior to the
Effective Date directly between themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

--------------------------------------------------------------------------------

* If the Assignee is organized under the laws of a jurisdiction outside the
United States.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Dated            , 20    

 

Section 1.

        

Percentage Interest:

                 %  

Section 2.

        

Assignee’s Commitment:

   $                 

Assignor’s Retained Commitment:

   $                 

Aggregate Outstanding Principal

        

Amount of A Advances owing to the Assignee:

   $                 

Aggregate Outstanding Principal

        

Amount of A Advances owing to the Assignor:

   $                 

[An A Note payable to the order of the Assignee

        

Dated:

                 , 20      

Principal amount:

     __________  

An A Note payable to the order of the Assignor

        

Dated:

                 , 20      

Principal amount:

     __________ ]

Section 3.

        

Effective Date*:

                 , 20      

 

[NAME OF ASSIGNOR]

By:    

Title:

   

--------------------------------------------------------------------------------

* This date should be no earlier than the date of acceptance by the Agent and
the Borrower.



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE]

By:    

Title:

   

Domestic Lending Office (and address for notices):

   

[Address]

Eurodollar Lending Office:

   

[Address]

 

Accepted this          day

of                     , 20    

 

CITIBANK, N.A., as Administrative Agent

By:    

Title:

   

 

Accepted this          day

of                     , 20    

 

COLGATE-PALMOLIVE COMPANY

By:    

Title:

   

 

EXHIBIT D

 

November 3, 2005

 

The parties listed on Schedule I hereto

 

  Re: Credit Agreement, dated as of November 3, 2005, among Colgate-Palmolive
Company, as Borrower, the Lenders party thereto, Citigroup Global Markets Inc.,
as arranger, Bank of America, N.A., BNP Paribas, HSBC Bank USA, National
Association and JP Morgan Chase Bank, N.A., as co-syndication agents, and
Citibank, N.A., as Administrative Agent 

 

2



--------------------------------------------------------------------------------

SIDLEY AUSTIN BROWN & WOOD LLP

Page 2

   NEW YORK

 

Ladies and Gentlemen:

 

We have acted as special counsel to Colgate-Palmolive Company, a Delaware
corporation (the “Borrower”), in connection with the execution and delivery of
the Credit Agreement, dated as of November 3, 2005 (the “Credit Agreement”), by
and among the Borrower, the Lenders party thereto (the “Lenders”), Citigroup
Global Markets Inc., as arranger, Bank of America, N.A., BNP Paribas, HSBC Bank
USA, National Association and JP Morgan Chase Bank, N.A., as co-syndication
agents, and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein without definition have
the meanings assigned to such terms in the Credit Agreement.

 

In furnishing this opinion letter, we have examined and relied upon originals or
copies, certified or otherwise identified to our satisfaction as being true
copies, of the following:

 

(i) the Credit Agreement;

 

(ii) [the A Notes and B Notes issued to each of [                    ] dated as
of November 3, 2005] (collectively the “Notes”, and together with the Credit
Agreement, the “Credit Documents”);

 

(iii) Certificate of the Treasurer of the Borrower, dated November 3, 2005, with
respect to accuracy of the representations and warranties of the Borrower
contained in the Credit Agreement and absence of any Default or Event of
Default;

 

(iv) a copy of the Restated Certificate of Incorporation, as amended, of the
Borrower certified as of a recent date by the Secretary of State of the State of
Delaware to be a [true] copy (the “Charter”);

 

(v) a certificate as of a recent date of the Secretary of State of the State of
Delaware listing all charter documents of the Borrower on file in that office
and stating that the Borrower is duly incorporated, existing and in good
standing under the laws of the State of Delaware;

 

(vi) a copy of the By-laws of the Borrower, as amended to the date hereof,
certified by an Assistant Secretary of the Borrower to be a true and correct
copy (the “By-Laws”); and

 

(vii) such other instruments, documents, corporate and other records and
certificates of officers of the Borrower and certificates (including
certificates of government officials) as we have deemed necessary or appropriate
as a basis for the opinions set forth herein.

 

For purposes of this opinion letter, the term “Applicable Laws” means those New
York State or United States Federal laws and regulations, as applicable, which,
in our experience, without having made any special investigation as to the
applicability of any specific law, rule or regulation, are normally applicable
to transactions of the type contemplated by the Credit Agreement.

 

We have conducted such examinations of law as we have deemed necessary or
appropriate as the basis for the opinions set forth below. We have relied upon,
and assumed the truth and accuracy of, all certificates, documents and records
supplied to us by the Borrower and

 

2



--------------------------------------------------------------------------------

SIDLEY AUSTIN BROWN & WOOD LLP

Page 3

   NEW YORK

 

of the representations and warranties of the Borrower in the Credit Agreement
with respect to the factual matters set forth therein, and we have assumed the
legal capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as certified or photostatic
copies, and the authenticity of the originals of such copies, and the truth and
accuracy of all certificates of public officials.

 

In rendering the opinions set forth herein, we have assumed, with your
permission, that:

 

(i) each party to the Credit Agreement (other than the Borrower) is validly
existing and in good standing under the laws of its jurisdiction of organization
and has the requisite power and authority to execute, deliver and perform its
obligations under the Credit Agreement;

 

(ii) the execution and delivery of the Credit Agreement have been duly
authorized by all necessary action and proceedings on the part of each party to
the Credit Agreement (other than the Borrower); the Credit Agreement has been
duly executed and delivered by each party to the Credit Agreement (except that
no such assumption is made with respect to the Borrower to the extent set forth
in opinion paragraph 2 below); and the Credit Agreement constitutes the valid
and binding obligation of each of the parties thereto, enforceable against such
parties in accordance with their respective terms (except that no such
assumption is made with respect to the Borrower to the extent set forth in
paragraph 3 below); and

 

(iii) the execution and delivery of, and performance of its respective
obligations under, the Credit Agreement do not require any consent, approval or
order of, authorization by, or filing, registration or qualification with, any
governmental authority under any Applicable Law (except that no such assumption
is made with respect to the Borrower to the extent set forth in opinion
paragraph 4 below).

 

Our opinions set forth below are also subject to the qualification that we
express no opinion as to the effect of (i) compliance or non-compliance by any
party to Credit Agreement with any state, federal, foreign or other laws or
regulations applicable to it (except that no such qualification is made with
respect to the Borrower to the extent set forth in opinion paragraph 2 below),
(ii) the legal or regulatory status or the nature of the business of any party
to the Credit Agreement, or (iii) the failure of any party to the Credit
Agreement to be authorized to do business in any jurisdiction.

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications, assumptions and exceptions set forth herein, we are
of the opinion that:

 

1. The Borrower is a corporation duly incorporated and in good standing under
the laws of the State of Delaware.

 

3



--------------------------------------------------------------------------------

SIDLEY AUSTIN BROWN & WOOD LLP

Page 4

   NEW YORK

 

2. The execution and delivery by each Borrower of, and performance by such
Borrower of its obligations under, the Credit Documents have been duly
authorized by all necessary corporate action on the part of the Borrower and
will not violate any provision of the Charter or By-Laws or any Applicable Law
applicable to such Borrower.

 

3. Each of the Credit Documents has been duly executed and delivered by or on
behalf of the Borrower. Each of the Credit Documents constitute the valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its respective terms, subject to the following:

 

(a) (i) applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, fraudulent transfer, moratorium or other similar laws affecting
creditors’ rights generally, (ii) general principles of equity (regardless of
whether enforcement is sought in equity or at law), including the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy, (iii) concepts of materiality, reasonableness, good faith and fair
dealing; and (iv) the possible judicial application of foreign laws and foreign
governmental or judicial action affecting creditors’ rights;

 

(b) the enforceability of Section 8.04(b) of the Credit Agreement (and any
similar provisions contained in the Credit Documents) may be limited by
(i) laws, rules or regulations (including any federal or state securities law,
rule or regulation) rendering unenforceable indemnification contrary to any such
laws, rules or regulations and the public policy underlying such laws, rules or
regulations and (ii) laws limiting the enforceability of provisions exculpating
or exempting a party from, or requiring indemnification of a party against, or
contribution to a party with respect to, liability for its own gross negligence,
misconduct or bad faith or the gross negligence, misconduct or bad faith of its
agent;

 

(c) no opinion is expressed herein as to the enforceability of any provision of
the Credit Documents that purports to establish or may be construed to establish
any evidentiary standards;

 

(d) we express no opinion as to the enforceability of provisions in the Credit
Documents to the effect that terms may not be waived or modified except in
writing; and

 

(e) we express no opinion as to (i) the effect of the laws of any jurisdiction
in which the Administrative Agent or any Lender is located (other than the
federal laws of the United States of America and the laws of the State of New
York) that limit the interest, fees or other charges the Administrative Agent or
such Lender may impose, or (ii) Sections 2.15 and 2.16 of the Credit Agreement.
In connection with the provisions of the Credit Agreement which relate to forum
selection (including any waiver of any objection to venue in any court or of any
objection that a court is an inconvenient forum), we note that, under
Section 510 of the New York Civil Practice Law and Rules, a New York state court
may have discretion to transfer the place of trial and, under 28 U.S.C.
§1404(a), a United States District Court has discretion to remove from one
United States

 

4



--------------------------------------------------------------------------------

SIDLEY AUSTIN BROWN & WOOD LLP

Page 5

   NEW YORK

 

District Court to another, or dismiss, an action and can exercise such
discretion sua sponte.

 

4. The execution and delivery by the Borrower of, and the performance by the
Borrower of its obligations under, the Credit Documents do not require any
consent, approval, or order of, authorization by, or filing, registration or
qualification with, any governmental authority under any Applicable Law
applicable to such Borrower.

 

The foregoing opinions are limited to the Delaware General Corporation Law, the
Applicable Laws of the State of New York and the Applicable Laws of the United
States of America. This opinion letter is being given on the basis of the law in
effect, and facts and circumstances existing, as of the date hereof, and we
assume no obligation to update or supplement this opinion letter to reflect any
facts or circumstances which may hereafter come to our attention with respect to
the matters discussed herein, including any changes in applicable law which may
hereafter occur.

 

This opinion letter is being furnished only to you in connection with the
execution and delivery of the Credit Documents and is solely for your benefit
and may not be relied upon by you for any other purpose, or relied upon by any
other person, firm or entity for any purpose, or used, circulated, quoted or
otherwise referred to for any purpose, without our prior express written
consent, except that each Person who becomes a Lender party to the Credit
Agreement in accordance with Section 8.07 thereof may rely on this opinion
letter as if addressed to such Person on the date hereof.

 

Very truly yours,

 

5



--------------------------------------------------------------------------------

SCHEDULE I

 

List of Addressees



--------------------------------------------------------------------------------

EXHIBIT E

 

OPINION OF COUNSEL TO THE ADMINISTRATIVE AGENT

 

November 3, 2005

 

To the Lenders party to the

    Five Year Credit Agreement referred

    to below and Citibank, N.A.,

    as Administrative Agent

 

Colgate-Palmolive Company

 

Ladies and Gentlemen:

 

We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the Credit Agreement, dated as of November 3, 2005
(the “Credit Agreement”), among Colgate-Palmolive Company, a Delaware
corporation (the “Borrower”), and each of you. Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined.

 

In that connection, we have reviewed originals or copies of the following
documents:

 

(d) The Credit Agreement.

 

(e) The Notes executed by the Borrower and delivered on the date hereof.

 

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

 

We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.

 

In our review of the Opinion Documents and other documents, we have assumed:

 

  (A) The genuineness of all signatures.

 

  (B) The authenticity of the originals of the documents submitted to us.

 

  (C) The conformity to authentic originals of any documents submitted to us as
copies.

 

  (D) As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

  (E) That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Borrower, enforceable against
each such party in accordance with its terms.



--------------------------------------------------------------------------------

  (F) That:

 

(1) The Borrower is an entity duly organized and validly existing under the laws
of the jurisdiction of its organization.

 

(2) The Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents.

 

(3) The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:

 

(a) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;

 

(b) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

 

(c) result in any conflict with or breach of any agreement or document binding
on it of which any addressee hereof has knowledge, has received notice or has
reason to know.

 

(4) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know) any other third party is required for the due
execution, delivery or performance by the Borrower of any Opinion Document or,
if any such authorization, approval, action, notice or filing is required, it
has been duly obtained, taken, given or made and is in full force and effect.

 

We have not independently established the validity of the foregoing assumptions.

 

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Opinion Documents or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to any party
to any of the Opinion Documents or any of its affiliates due to the specific
assets or business of such party or such affiliate.

 

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each

 

2



--------------------------------------------------------------------------------

Opinion Document is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

 

Our opinion expressed above is subject to the following qualifications:

 

(a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

 

(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

 

(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.

 

(d) Our opinion is limited to Generally Applicable Law.

 

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

 

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinion expressed herein.

 

Very truly yours,

 

WEH:SLH

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

 

GUARANTY, dated             , 20    , made by COLGATE-PALMOLIVE COMPANY, a
corporation organized and existing under the laws of Delaware (the “Guarantor”),
in favor of Citibank, N.A., as agent (the “Administrative Agent”) for each of
the Lenders (the “Lenders”) parties to the Five Year Credit Agreement (as
defined below).

 

PRELIMINARY STATEMENTS.

 

(1) The Administrative Agent, the Lenders and the Guarantor have entered into a
Five Year Credit Agreement dated as of November 3, 2005 (said Agreement, as it
may heretofore have been or hereafter be amended or otherwise modified from time
to time, being the “Five Year Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined). Pursuant to
Section 8.06(b) of the Five Year Credit Agreement and an Assignment and
Assumption Agreement dated             , 20     the Guarantor has assigned to
                    , a corporation organized and existing under the laws of
                     (the “Assignee”), certain rights under the Five Year Credit
Agreement, so that the Assignee may borrow and receive Advances under the Five
Year Credit Agreement. The Assignee is a Subsidiary of the Guarantor and engages
in business transactions with the Guarantor, and the Guarantor represents that
it will derive substantial direct and indirect benefit from all Advances to the
Assignee.

 

(2) It is a condition precedent to the making of such assignment to the Assignee
that the Guarantor shall have executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to accept such assignment and to make Advances to the Assignee under the
Five Year Credit Agreement, the Guarantor hereby agrees as follows:

 

SECTION 1. Guaranty. The Guarantor hereby unconditionally guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Assignee now or hereafter existing under
the Five Year Credit Agreement and under any Notes evidencing Advances to the
Assignee (the “Notes”), whether for principal, interest, fees, expenses or
otherwise (such obligations being the “Obligations”), and agrees to pay any and
all expenses (including counsel fees and expenses) incurred by the
Administrative Agent and the Lenders in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts which constitute part of the Obligations
and would be owed by the Assignee to the Lenders under the Five Year Credit
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Assignee.

 

SECTION 2. Guaranty Absolute. The Guarantor guarantees that the Obligations will
be paid strictly in accordance with the terms of the Five Year Credit Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Lenders with respect thereto. The obligations of the Guarantor under this
Guaranty are independent of the Obligations, and a separate action or



--------------------------------------------------------------------------------

actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Assignee or
whether the Assignee is joined in any such action or actions. The liability of
the Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:

 

(i) any lack of validity or enforceability of the Five Year Credit Agreement,
the Notes or any other agreement or instrument relating thereto;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from the Five Year Credit Agreement or the Notes,
including, without limitation, any increase in the Obligations resulting from
the extension of additional credit to the Assignee or any of its subsidiaries or
otherwise;

 

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations;

 

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any collateral
for all or any of the Obligations or any other assets of the Assignee or any of
its subsidiaries;

 

(v) any change, restructuring or termination of the corporate structure or
existence of the Assignee or any of its subsidiaries or its status as a
Subsidiary of the Guarantor; or

 

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Assignee or a guarantor.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Assignee or otherwise, all as
though such payment had not been made.

 

SECTION 3. Waiver. The Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations, this
Guaranty or any circumstance referred to in Section 2, and waives any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any security interest or lien or any property subject thereto or
exhaust any right or take any action against the Assignee or any other person or
entity or any collateral.

 

SECTION 4. Subrogation. (a) The Guarantor will not exercise any rights which it
may acquire by way of subrogation under this Guaranty, by any payment made
hereunder or otherwise, until all the Obligations and all other amounts payable
under this Guaranty shall have been paid in full and the Commitments shall have
expired or terminated. If any amount shall be paid to the Guarantor on account
of such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations and all other amounts payable under this Guaranty and
(y) the expiration or termination of the Commitments, such amount shall be
deemed to have been

 

2



--------------------------------------------------------------------------------

paid to the Guarantor for the benefit of, and held in trust for the benefit of,
the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of the Five Year Credit
Agreement or to be held by the Administrative Agent as collateral security for
any Obligations thereafter existing. If (i) the Guarantor shall make payment to
the Administrative Agent of all or any part of the Obligations, (ii) all the
Obligations and all other amounts payable under this Guaranty shall be paid in
full and (iii) the Commitments shall have expired or terminated, the
Administrative Agent will, at the Guarantor’s request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from such payment by the Guarantor.

 

(b) The Guarantor agrees that, to the extent that the Assignee makes a payment
or payments to the Administrative Agent or any Lender or the Administrative
Agent or any Lender receives any proceeds of collateral, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or otherwise required to be repaid to the
Assignee, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the Obligation
or part thereof which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred. The Guarantor shall defend and
indemnify the Administrative Agent and each Lender from and against any claim or
loss under this Section 4(b) (including reasonable attorneys’ fees and expenses)
in the defense of any such action or suit.

 

SECTION 5. Payments With Respect to Taxes, Etc. Any and all payments made by the
Guarantor hereunder shall be subject to and made in accordance with Section 2.13
of the Five Year Credit Agreement as if all such payments were being made by the
Borrower.

 

SECTION 6. Representations and Warranties. The Guarantor hereby represents and
warrants as follows:

 

(a) The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

(b) The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) applicable law or any material contractual restriction binding
on or affecting the Guarantor.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty.

 

(d) This Guaranty is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as the
same may

 

3



--------------------------------------------------------------------------------

be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally, or by general principles
of equity.

 

(e) The Assignee is a Subsidiary of the Guarantor and is a duly organized,
validly existing and in good standing under the laws of                      .

 

(f) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty.

 

(g) The Assignee is a Subsidiary of the Guarantor and is duly organized, validly
existing and in good standing under the laws of                     .

 

(h) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

 

(i) The Guarantor has, independently and without reliance upon any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.

 

SECTION 7. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by the Guarantor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, (a) limit or release the liability of the Guarantor
hereunder, (b) postpone any date fixed for payment hereunder, or (c) change the
number of Lenders required to take any action hereunder.

 

SECTION 8. Addresses for Notices. All notices and other communications provided
for hereunder shall be given and effective as provided in Section 8.02 of the
Five Year Credit Agreement.

 

SECTION 9. No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 10. Right of Set-off. If the Guarantor shall fail to make any payment
promptly when due hereunder after notice by the Administrative Agent or any
Lender to the Guarantor that the Assignee has failed to pay any Obligation when
due, each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Guarantor against any and all of the obligations of the Guarantor
now or hereafter existing under this Guaranty, whether or not such Lender shall
have made any demand under this Guaranty and although such obligations may be
contingent and unmatured. Each Lender agrees

 

4



--------------------------------------------------------------------------------

to notify the Guarantor, the Administrative Agent and each other Lender promptly
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Lender may have.

 

SECTION 11. Continuing Guaranty; Assignments Under Five Year Credit Agreement.
This Guaranty is a continuing guaranty and shall (i) remain in full force and
effect until the later of (x) the payment in full of the Obligations and all
other amounts payable under this Guaranty and (y) the expiration or termination
of the Commitments, (ii) be binding upon the Guarantor, its successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, the
Administrative Agent, the Lenders and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Five Year Credit Agreement (including, without limitation,
all or any portion of its Commitment, the Advances owing to it and any Note held
by it) to any other person or entity, and such other person or entity shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject, however, to the provisions of Section 8.07
of the Five Year Credit Agreement.

 

SECTION 12. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

COLGATE-PALMOLIVE COMPANY

By    

       

Title

 

5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

ASSUMPTION AGREEMENT

 

Dated:                    

 

Colgate-Palmolive Company

300 Park Avenue

New York, New York 10022

 

Attention: Treasurer

 

Citibank, N.A., as Administrative Agent

Two Penns Way

New Castle, Delaware 19720

 

Attention: Bank Loan Syndications

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 3, 2005 among
Colgate-Palmolive Company (the “Borrower”), the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, Bank of America, N.A., BNP Paribas,
HSBC Bank USA, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, and Citigroup Global Markets Inc., as Arranger (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
for such Lenders.

 

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section [2.15(d)] [2.16(c)] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [applicable Increase Date][specify other date] and that its
Commitment shall as of such date be $                    .

 

The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof, the most recent financial statements referred to in
Section 5.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; (v) specifies as its Lending Office (and address for notices) the



--------------------------------------------------------------------------------

offices set forth beneath its name on the signature pages hereof; and
(vi) attaches the forms prescribed by the Internal Revenue Service of the United
States required under Section 2.13 of the Credit Agreement.

 

[Pursuant to Section 2.17 of the Credit Agreement, the Assuming Lender requests
that the Borrower deliver to the Administrative Agent (to be promptly delivered
to the Assuming Lender) A Notes payable to the order of the Assuming Lender,
dated as of [the Increase Date][other date] and substantially in the form of
Exhibit A-1 to the Credit Agreement.]

 

The effective date for this Assumption Agreement shall be [applicable Increase
Date][other date]. Upon delivery of this Assumption Agreement to the Borrower
and the Administrative Agent, and satisfaction of all conditions imposed under
Section [2.15][2.16] as of [date specified above], the undersigned shall be a
party to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Administrative Agent shall make
all payments under the Credit Agreement in respect of the interest assumed
hereby (including, without limitation, all payments of principal, interest and
commitment fees) to the Assuming Lender.

 

This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

 

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

[NAME OF ASSUMING LENDER]

By        

Name:

Title:

   

Domestic Lending Office

(and address for notices):

   

[Address]

   

Eurodollar Lending Office

[NAME OF ASSIGNOR]

 

2



--------------------------------------------------------------------------------

By        

Name:

Title:

[Address]

 

Above Acknowledged and Agreed to:

 

CITIBANK, N.A., as Administrative Agent

By        

Name:

Title:

 

COLGATE-PALMOLIVE COMPANY

By        

Name:

Title:

 

3